Exhibit 10.1

 

EXECUTION COPY

 

 

U.S. $600,000,000

 

 

CREDIT AGREEMENT

 

Dated as of July 1, 2005

 

Among

 

CHEMTURA CORPORATION

as Borrower

 

and

 

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

 

and

 

CITIBANK, N.A.

as Agent

 

and

 

BANK OF AMERICA, N.A.

as Syndication Agent

 

and

 

CITIGROUP GLOBAL MARKETS INC.

and

 

BANC OF AMERICA SECURITIES LLC

as Joint Lead Arrangers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

 

 

 

SECTION 1.01. Certain Defined Terms

 

 

 

 

 

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions

 

 

 

 

 

SECTION 1.03. Accounting Terms

 

 

 

 

ARTICLE II

 

 

 

 

 

SECTION 2.01. The Advances and Letters of Credit

 

 

 

 

 

SECTION 2.02. Making the Advances

 

 

 

 

 

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit

 

 

 

 

 

SECTION 2.04. Fees

 

 

 

 

 

SECTION 2.05. Termination or Reduction of the Commitments

 

 

 

 

 

SECTION 2.06. Repayment of Advances and Letter of Credit Drawings

 

 

 

 

 

SECTION 2.07. Interest on Advances

 

 

 

 

 

SECTION 2.08. Interest Rate Determination

 

 

 

 

 

SECTION 2.09. Optional Conversion of Advances

 

 

 

 

 

SECTION 2.10. Prepayments of Advances

 

 

 

 

 

SECTION 2.11. Increased Costs

 

 

 

 

 

SECTION 2.12. Illegality

 

 

 

 

 

SECTION 2.13. Payments and Computations

 

 

 

 

 

SECTION 2.14. Taxes

 

 

 

 

 

SECTION 2.15. Sharing of Payments, Etc.

 

 

 

 

 

SECTION 2.16. Evidence of Debt

 

 

 

 

 

SECTION 2.17. Use of Proceeds [a05-11601_1ex10d1.htm#Section2_17_UseOf_061122]

 

 

 

 

 

SECTION 2.18. Increase in the Aggregate Commitments
[a05-11601_1ex10d1.htm#Section2_18_IncreaseIn_061123]

 

 

--------------------------------------------------------------------------------


 

ARTICLE III [a05-11601_1ex10d1.htm#ArticleIii_061130]

 

 

 

 

 

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01
[a05-11601_1ex10d1.htm#Section3_01_Conditions_061132]

 

 

 

 

 

SECTION 3.02. Initial Advance to Each Designated Subsidiary
[a05-11601_1ex10d1.htm#Section3_02_Initial_061137]

 

 

 

 

 

SECTION 3.03. Conditions Precedent to Each Borrowing, Issuance and Commitment
Increase. [a05-11601_1ex10d1.htm#Section3_03_ConditionsP_061140]

 

 

 

 

 

SECTION 3.04. Determinations Under Section 3.01 and 3.02
[a05-11601_1ex10d1.htm#Section3_04_Determinatio_061142]

 

 

 

 

ARTICLE IV [a05-11601_1ex10d1.htm#ArticleIv_061143]

 

 

 

 

 

SECTION 4.01. Representations and Warranties of the Company
[a05-11601_1ex10d1.htm#Section4_01_Repre_061146]

 

 

 

 

ARTICLE V [a05-11601_1ex10d1.htm#ArticleV_061153]

 

 

 

 

 

SECTION 5.01. Affirmative Covenants
[a05-11601_1ex10d1.htm#Section5_01_Affirma_061154]

 

 

 

 

 

SECTION 5.02. Negative Covenants [a05-11601_1ex10d1.htm#Section5_02_Ne_061204]

 

 

 

 

 

SECTION 5.03. Financial Covenants
[a05-11601_1ex10d1.htm#Section5_03_Financ_061216]

 

 

 

 

ARTICLE VI [a05-11601_1ex10d1.htm#ArticleVi_061222]

 

 

 

 

 

SECTION 6.01. Events of Default
[a05-11601_1ex10d1.htm#Section6_01_Events_061222]

 

 

 

 

 

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default
[a05-11601_1ex10d1.htm#Section6_02_ActionsIn_061226]

 

 

 

 

ARTICLE VII [a05-11601_1ex10d1.htm#ArticleVii_061248]

 

 

 

 

 

SECTION 7.01. Unconditional Guaranty
[a05-11601_1ex10d1.htm#Section7_01_Unconditi_061249]

 

 

 

 

 

SECTION 7.02. Guaranty Absolute
[a05-11601_1ex10d1.htm#Section7_02_Guaranty_061252]

 

 

 

 

 

SECTION 7.03. Waivers and Acknowledgments
[a05-11601_1ex10d1.htm#Section7_03_Waivers_061255]

 

 

 

 

 

SECTION 7.04. Subrogation [a05-11601_1ex10d1.htm#Section7_04_Subrogati_061257]

 

 

 

 

 

SECTION 7.05. Subordination [a05-11601_1ex10d1.htm#Section7_05_Subordin_061300]

 

 

 

 

 

SECTION 7.06. Guaranty Supplements
[a05-11601_1ex10d1.htm#Section7_06_Guaran_061302]

 

 

 

 

 

SECTION 7.07. Continuing Guaranty; Assignments
[a05-11601_1ex10d1.htm#Section7_07_Contin_061303]

 

 

 

 

ARTICLE VIII [a05-11601_1ex10d1.htm#ArticleVii_061306]

 

 

 

 

 

SECTION 8.01. Authorization and Action
[a05-11601_1ex10d1.htm#Section8_01_Authori_061308]

 

 

 

 

 

SECTION 8.02. Agent’s Reliance, Etc.
[a05-11601_1ex10d1.htm#Section8_02_Agents_061310]

 

 

 

 

 

SECTION 8.03. Citibank and Affiliates
[a05-11601_1ex10d1.htm#Section8_03_Citiba_061312]

 

 

ii

--------------------------------------------------------------------------------


 

 

SECTION 8.04. Lender Credit Decision
[a05-11601_1ex10d1.htm#Section8_04_Lende_061313]

 

 

 

 

 

SECTION 8.05. Indemnification [a05-11601_1ex10d1.htm#Section8_05_Indem_061314]

 

 

 

 

 

SECTION 8.06. Successor Agent [a05-11601_1ex10d1.htm#Section8_06_Success_061317]

 

 

 

 

 

SECTION 8.07. Sub-Agent [a05-11601_1ex10d1.htm#Section8_07_Sub_061319]

 

 

 

 

 

SECTION 8.08. Other Agents. [a05-11601_1ex10d1.htm#Section8_08__061321]

 

 

 

 

ARTICLE IX [a05-11601_1ex10d1.htm#ArticleIx_061324]

 

 

 

 

 

SECTION 9.01. Amendments, Etc. [a05-11601_1ex10d1.htm#Section9_01_Amendm_061326]

 

 

 

 

 

SECTION 9.02. Notices, Etc. [a05-11601_1ex10d1.htm#Section9_02_Noti_061328]

 

 

 

 

 

SECTION 9.03. No Waiver; Remedies
[a05-11601_1ex10d1.htm#Section9_03_NoWaiv_061331]

 

 

 

 

 

SECTION 9.04. Costs and Expenses
[a05-11601_1ex10d1.htm#Section9_04_CostsAnd_061332]

 

 

 

 

 

SECTION 9.05. Right of Set-off [a05-11601_1ex10d1.htm#Section9_05_Rig_061336]

 

 

 

 

 

SECTION 9.06. Binding Effect [a05-11601_1ex10d1.htm#Section9_06_BindingE_061338]

 

 

 

 

 

SECTION 9.07. Assignments and Participations
[a05-11601_1ex10d1.htm#Section9_07_Assignmen_061340]

 

 

 

 

 

SECTION 9.08. Confidentiality [a05-11601_1ex10d1.htm#Section9_08_063641]

 

 

 

 

 

SECTION 9.09. Designated Subsidiaries [a05-11601_1ex10d1.htm#Section9_09_063647]

 

 

 

 

 

SECTION 9.10. Governing Law [a05-11601_1ex10d1.htm#Section9_10_063715]

 

 

 

 

 

SECTION 9.11. Execution in Counterparts
[a05-11601_1ex10d1.htm#Section9_11_063716]

 

 

 

 

 

SECTION 9.12. Judgment [a05-11601_1ex10d1.htm#Section9_12_063721]

 

 

 

 

 

SECTION 9.13. Jurisdiction, Etc. [a05-11601_1ex10d1.htm#Section9_13_063803]

 

 

 

 

 

SECTION 9.14. Substitution of Currency
[a05-11601_1ex10d1.htm#Section9_14_063808]

 

 

 

 

 

SECTION 9.15. No Liability of the Issuing Banks
[a05-11601_1ex10d1.htm#Section9_15_064346]

 

 

 

 

 

SECTION 9.16. Patriot Act Notice [a05-11601_1ex10d1.htm#Section9_16_064358]

 

 

 

 

 

SECTION 9.17. Power of Attorney [a05-11601_1ex10d1.htm#Section9_17_064400]

 

 

 

 

 

SECTION 9.18. Waiver of Jury Trial [a05-11601_1ex10d1.htm#Section9_18_064410]

 

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I - List of Commitments and Applicable Lending Offices
[a05-11601_1ex10d1.htm#Schedulei_083411]

 

Schedule II – List of Subsidiary Guarantors

 

Schedule 2.01(b) – Letter of Credit [a05-11601_1ex10d1.htm#Schedule2_01b_083433]

 

Schedule 3.01(b) - Disclosed Litigation

 

Schedule 4.01(b) – Loan Parties

 

Schedule 4.01(c) – Subsidiaries of Loan Parties

 

Schedule 4.01(i) – Disclosed Litigation

 

Schedule 5.02(a) - Existing Liens

 

Schedule 5.02(d) - Existing Debt

 

Schedule 5.02(g) - Existing Investments

 

 

Exhibits

 

 

 

 

 

Exhibit A [a05-11601_1ex10d1.htm#Exhibita_083443]

- [a05-11601_1ex10d1.htm#Exhibita_083443]

Form of Note [a05-11601_1ex10d1.htm#Exhibita_083443]

 

 

 

Exhibit B [a05-11601_1ex10d1.htm#Exhibitb_083500]

- [a05-11601_1ex10d1.htm#Exhibitb_083500]

Form of Notice of Borrowing [a05-11601_1ex10d1.htm#Exhibitb_083500]

 

 

 

Exhibit C [a05-11601_1ex10d1.htm#Exhibitc_083506]

- [a05-11601_1ex10d1.htm#Exhibitc_083506]

Form of Assignment and Acceptance [a05-11601_1ex10d1.htm#Exhibitc_083506]

 

 

 

Exhibit D [a05-11601_1ex10d1.htm#Exhibitd_083527]

- [a05-11601_1ex10d1.htm#Exhibitd_083527]

Form of Opinion of Counsel for the Borrower
[a05-11601_1ex10d1.htm#Exhibitd_083527]

 

 

 

Exhibit E [a05-11601_1ex10d1.htm#Exhibite_083530]

- [a05-11601_1ex10d1.htm#Exhibite_083530]

Form of Designation Agreement [a05-11601_1ex10d1.htm#Exhibite_083530]

 

 

 

Exhibit F

-

Form of Guaranty Supplement

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

Dated as of July 1, 2005

 

CHEMTURA CORPORATION, a Delaware corporation (the “Company”), the Subsidiary
Guarantors (as hereinafter defined), the banks, financial institutions and other
institutional lenders (the “Initial Lenders”) and issuers of letters of credit
(“Initial Issuing Banks”) listed on Schedule I hereto, and CITIBANK, N.A.
(“Citibank”), as agent (the “Agent”) for the Lenders (as hereinafter defined),
agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.  Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Acquisition” means the Company’s acquisition of the Great Lakes.

 

“Advance” means an advance by a Lender to any Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurocurrency Rate Advance (each of which
shall be a “Type” of Advance).

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

 

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at Two
Penns Way, New Castle, Delaware  19720, Account No. 36852248, Attention:  Bank
Loan Syndications, (b) in the case of Advances denominated in any Committed
Currency, the account of the Sub-Agent designated in writing from time to time
by the Agent to the Company and the Lenders for such purpose and (c) in any such
case, such other account of the Agent as is designated in writing from time to
time by the Agent to the Company and the Lenders for such purpose.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

 

“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating
S&P/Moody’s

 

Applicable Margin for
Base Rate Advances

 

Applicable Margin for
Eurocurrency Rate Advances

 

Level 1
BBB or Baa2 or above

 

0.000

%

0.500

%

Level 2
BBB- or Baa3

 

0.000

%

0.600

%

Level 3
BB+ and Ba1

 

0.000

%

0.800

%

Level 4
BB or Ba2

 

0.250

%

1.250

%

Level 5
Lower than Level 4

 

0.600

%

1.600

%

 

--------------------------------------------------------------------------------


 

“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating
S&P/Moody’s

 

Applicable
Percentage

 

Level 1
BBB or Baa2 or above

 

0.125

%

Level 2
BBB- or Baa3

 

0.150

%

Level 3
BB+ and Ba1

 

0.200

%

Level 4
BB or Ba2

 

0.250

%

Level 5
Lower than Level 4

 

0.4000

%

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

 

“Assuming Lender” has the meaning specified in Section 2.18(d).

 

“Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(e)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

 

(a)           the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;

 

(b)           the sum (adjusted to the nearest 1/4 of 1% or, if there is no
nearest 1/4 of 1%, to the next higher 1/4 of 1%) of (i) ½ of 1% per annum, plus
(ii) the rate obtained by dividing (A) the latest three-week moving average of
secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average (adjusted to the basis of a year of 360 days) being
determined weekly on each Monday (or, if such day is not a Business Day, on the
next succeeding Business Day) for the three-week period ending on the previous
Friday by Citibank on the basis of such rates reported by certificate of deposit
dealers to and published by the Federal Reserve Bank of New York or, if such
publication shall be suspended or terminated, on the basis of quotations for
such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing

 

2

--------------------------------------------------------------------------------


 

selected by Citibank, by (B) a percentage equal to 100% minus the average of the
daily percentages specified during such three-week period by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, but not limited to, any emergency,
supplemental or other marginal reserve requirement) for Citibank with respect to
liabilities consisting of or including (among other liabilities) three-month
U.S. dollar non-personal time deposits in the United States, plus (iii) the
average during such three-week period of the annual assessment rates estimated
by Citibank for determining the then current annual assessment payable by
Citibank to the Federal Deposit Insurance Corporation (or any successor) for
insuring U.S. dollar deposits of Citibank in the United States; and

 

(c)           ½ of one percent per annum above the Federal Funds Rate.

 

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

 

“Borrowers” means, collectively, the Company and the Designated Subsidiaries
from time to time.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders.

 

“Borrowing Minimum” means, in respect of Advances denominated in Dollars,
$5,000,000, in respect of Advances denominated in any Committed Currency, the
approximate Equivalent of $5,000,000 in such Committed Currency, rounded to the
nearest 1,000,000 units of such Committed Currency.

 

“Borrowing Multiple” means, in respect of Advances denominated in Dollars,
$1,000,000, in respect of Advances denominated in any Committed Currency, the
approximate Equivalent of $1,000,000 in such Committed Currency, rounded to the
nearest 100,000 units of such Committed Currency.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euro, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open).

 

“Collateral Documents” means each of the collateral documents, instruments and
agreements delivered pursuant to Section 5.01(j), and each other agreement that
creates or purports to create a Lien in favor of the Agent for the benefit of
the Lenders.

 

“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.

 

“Commitment Date” has the meaning specified in Section 2.18(b).

 

“Commitment Increase” has the meaning specified in Section 2.18(a).

 

“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Canada, lawful currency of The
Swiss Federation, lawful currency of Japan and Euros.

 

“Company Guaranty” means the guaranty of the Company set forth in Article VII.

 

“Company Information” has the meaning specified in Section 9.08.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

3

--------------------------------------------------------------------------------


 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08, 2.09 or
2.12.

 

“Covenant Debt” means, at any date of determination, Debt of the Company and its
Subsidiaries of the types included in clauses (a), (b), (c), (d), (e), (g), (i)
and (j) of the definition of “Debt”; provided, however, that Covenant Debt (i)
shall not include obligations under Hedge Agreements other than Hedge Agreements
related to interest rates, which included Hedge Agreement obligations shall be
valued at the unrealized net loss position, if any, of the Company and/or its
Subsidiaries thereunder on a marked to market basis of such Hedge Agreements as
of such date of determination, (ii) shall not include obligations in respect of
the $50,000,000 settlement entered into with the U.S. Department of Justice, the
$7,000,000 settlement entered into with the Commissioner of Competition and the
Attorney General of Canada, and the $97,000,000 settlement entered into to
resolve three consolidated direct class action lawsuits, each as described in
the Company’s report on Form 10-Q filed with the SEC with respect to the
Company’s fiscal quarter ended March 31, 2005, and (iii) shall not include
Guaranteed Debt with respect to Debt of the Company and its Subsidiaries of the
types included in clauses (f), (h) and (k) of the definition of “Debt”.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 90 days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Hedge Agreements,
(h) all financings of the type described in Section 5.02(a)(v), (i) all
obligations of such Person under any lease that is treated as an operating lease
for financial accounting purposes and a financing lease for tax purposes (i.e.,
a “synthetic lease”), (j) all Debt of others referred to in clauses (a) through
(i) above or clause (k) below (collectively, “Guaranteed Debt”) guaranteed
directly or indirectly in any manner by such Person, or in effect guaranteed
directly or indirectly by such Person through an agreement (1) to pay or
purchase such Guaranteed Debt or to advance or supply funds for the payment or
purchase of such Guaranteed Debt, (2) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Guaranteed Debt or to assure the
holder of such Guaranteed Debt against loss, (3) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) or (4) otherwise to assure a creditor against loss, and (k) all
Debt referred to in clauses (a) through (j) above (including Guaranteed Debt)
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Designated Litigation Liabilities” means all criminal and civil judgments
rendered against, and all civil and criminal settlements entered into, the
Company and any of its Subsidiaries in connection with the antitrust
investigations and related matters described under the heading “ANTITRUST
INVESTIGATION AND RELATED MATTERS” set forth in the Company’s Form 10-Q filed
with the SEC in respect of the Company’s fiscal quarter ended March 31, 2005 and
all costs and expenses related thereto.

 

4

--------------------------------------------------------------------------------


 

“Designated Subsidiary” means any direct or indirect Wholly-Owned Subsidiary of
the Company organized under the laws of a jurisdiction other than the United
States of America or a political subdivision thereof designated for borrowing
privileges under this Agreement pursuant to Section 9.09.

 

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit D hereto signed by such Designated Subsidiary
and the Company.

 

“Disclosed Litigation” has the meaning specified in Section 3.01(b).

 

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Company and the
Agent.

 

“EBITDA” means, for any period, net income (or net loss) (1) plus, to the extent
included the calculation of net income of such Person for such period in
accordance with GAAP, the sum of (a) Interest Expense, (b) income tax expense,
(c) depreciation expense, (d) amortization expense, (e) charges related to
restructuring, asset impairment or other extraordinary items, (f) charges for
legal and other expenses in connection with Designated Litigation Liabilities in
an aggregate amount not to exceed $20,000,000, (g) the amount of all Designated
Litigation Liabilities incurred for such period in excess of $1,000,000 in the
aggregate to the extent that the same were deducted in arriving at net income
(or net loss) for such period and are otherwise included in Covenant Debt at
such time, (h)charges (x) related to merger expenses related to the Acquisition
(other than as provided in clause (y) below) or acquisitions and consolidations
which occur after the Effective Date in an aggregate amount not to exceed
$50,000,000 and (y) taken by Great Lakes relating to the change of control which
has occurred because of the Acquisition and other merger related costs, (i) any
losses from sales of assets other than in the ordinary course of business and
(j) the amount of all fees, expenses and premiums incurred in connection with
the execution and delivery of this Agreement, (2) minus (a) cash payments for
previously reserved restructuring charges and (b) to the extent included in the
calculation of net income of such Person for such period in accordance with
GAAP, any gains from sales of assets other than in the ordinary course of
business.  For the purposes of calculating EBITDA for any period, if during such
period the Company or any Subsidiary shall have made an acquisition, EBITDA for
such period shall be calculated after giving pro forma effect thereto as if such
acquisition occurred on the first day of such period.  Pursuant to the forgoing,
the Consolidated EBITDA of the Company and its Subsidiaries for the fiscal
quarter ended September 30, 2004 is $97,100,000, for the fiscal quarter ended
December 31, 2004 is $74,700,000 and for the fiscal quarter ended March 31, 2005
is $139,400,000.

 

“Effective Date” has the meaning specified in Section 3.01.

 

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent, each Issuing Bank and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 9.07, the Company, such approval not to be
unreasonably withheld or delayed; provided, however, that neither the Company
nor an Affiliate of the Company shall qualify as an Eligible Assignee.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

5

--------------------------------------------------------------------------------


 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equivalent” (i) in Dollars of any Committed Currency on any date, means the
quoted spot rate at which the Sub-Agent’s principal office in London offers to
exchange Dollars for such Committed Currency in London at or prior to 11:00 A.M.
(London time) on such date and (ii) in any Committed Currency of Dollars on any
date, means the quoted spot rate at which the Sub-Agent’s principal office in
London offers to exchange such Committed Currency for Dollars in London at or
prior to 11:00 A.M. (London time) on such date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Company or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Company or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f)  the conditions for the imposition
of a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.

 

“EURIBO Rate” means, for any Interest Period, the rate appearing on Page 248 of
the Moneyline Telerate Service (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Agent from time to time for purposes of providing
quotations of interest rates applicable to deposits in Euro by reference to the
Banking Federation of the European Union Settlement Rates for deposits in Euro)
at approximately 10:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Euro with a
maturity comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward to the nearest whole multiple of 1/16
of 1% per annum, if such average is not such a multiple) of the respective rates
per annum at which deposits in Euros are offered by the principal office of each
of the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to such

 

6

--------------------------------------------------------------------------------


 

Reference Bank’s Eurocurrency Rate Advance comprising part of such Borrowing to
be outstanding during such Interest Period and for a period equal to such
Interest Period (subject, however, to the provisions of Section 2.08).

 

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

 

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a)(i) in the case of any Advance
denominated in Dollars or any Committed Currency other than Euro, the rate per
annum (rounded upward to the nearest whole multiple of 1/16 of 1% per annum)
appearing on Moneyline Telerate Markets Page 3750 (or any successor page) as the
London interbank offered rate for deposits in Dollars or the applicable
Committed Currency at approximately 11:00 A.M. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period or, if for any reason such rate is not available, the average
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum, if such
average is not such a multiple) of the rate per annum at which deposits in
Dollars or the applicable Committed Currency is offered by the principal office
of each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal to such Reference
Bank’s Eurocurrency Rate Advance comprising part of such Borrowing to be
outstanding during such Interest Period and for a period equal to such Interest
Period or, (ii) in the case of any Advance denominated in Euros, the EURIBO Rate
by (b) a percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage
for such Interest Period.  If the Moneyline Telerate Markets Page 3750 (or any
successor page) is unavailable, the Eurocurrency Rate for any Interest Period
for each Eurocurrency Rate Advance comprising part of the same Borrowing shall
be determined by the Agent on the basis of applicable rates furnished to and
received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period, subject, however, to the provisions of
Section 2.08.

 

“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency that bears interest as provided in Section 2.07(a)(ii).

 

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

7

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Great Lakes” means Great Lakes Chemical Corporation, a Delaware corporation.

 

“Guaranteed Hedge Agreement” means any Hedge Agreement permitted under this
Agreement entered into by and between any Borrower and any Hedge Bank.

 

“Guaranteed Obligations” has the meaning specified in Section 7.01.

 

“Guaranties” means the Company Guaranty and the Subsidiary Guaranty.

 

“Guarantors” means the Company and the Subsidiary Guarantors.

 

“Guaranty Supplement” has the meaning specified in Section 7.06.

 

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

 

“Hedge Bank” means any Lender or Issuing Bank or an Affiliate of a Lender or
Issuing Bank in its capacity as a party to a Guaranteed Hedge Agreement.

 

“Increase Date” has the meaning specified in Section 2.18(a).

 

“Increasing Lender” has the meaning specified in Section 2.18(b).

 

“Information Memorandum” means the information memorandum dated May 6, 2005 used
by the Agent in connection with the syndication of the Commitments.

 

“Interest Expense” means the sum of interest on, and amortization of debt
discount, in respect of Debt of the Company and its Subsidiaries.  For the
purposes of calculating Interest Expense for any period, if during such period
the Company or any Subsidiary shall have made an acquisition, Interest Expense
for such period shall be calculated after giving pro forma effect thereto as if
such acquisition occurred on the first day of such period

 

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower requesting such Borrowing pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below.

 

8

--------------------------------------------------------------------------------


 

The duration of each such Interest Period shall be one, two, three or six
months, and subject to clause (c) of this definition, nine or twelve months, as
the applicable Borrower may, upon notice received by the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:

 

(a)           the Borrowers may not select any Interest Period that ends after
the Termination Date;

 

(b)           Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;

 

(c)           in the case of any such Borrowing, the Borrowers shall not be
entitled to select an Interest Period having duration of nine or twelve months
unless, by 2:00 P.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, each Lender notifies the Agent that such
Lender will be providing funding for such Borrowing with such Interest Period
(the failure of any Lender to so respond by such time being deemed for all
purposes of this Agreement as an objection by such Lender to the requested
duration of such Interest Period); provided that, if any or all of the Lenders
object to the requested duration of such Interest Period, the duration of the
Interest Period for such Borrowing shall be one, two, three or six months, as
specified by the Borrower requesting such Borrowing in the applicable Notice of
Borrowing as the desired alternative to an Interest Period of nine or twelve
months;

 

(d)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and

 

(e)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any capital stock, warrants, rights, options,
obligations or other securities or all or substantially all of the assets of
such Person, any capital contribution to such Person or any other investment in
such Person, including, without limitation, any arrangement pursuant to which
the investor incurs Debt of the types referred to in clauses (h) and (j) of the
definition of “Debt” in respect of such Person; provided, that any purchase or
other acquisition of any capital stock of the Company (or Great Lakes) for
accounting under the treasury method in connection with the exercise of options
or the issuance of restricted stock under any employee stock option plan (or
similar plan or program) approved by its board of directors shall not constitute
an Investment.

 

“Investment Grade Rating” means the Public Debt Ratings are at least BBB- by S&P
and Baa3 by Moody’s and such rating shall not be accompanied by either (x) in
the case of S&P, a negative outlook, creditwatch negative or the equivalent
thereof or (y) in the case of Moody’s, a negative outlook, a review for possible
downgrade or the equivalent thereof.

 

“Investment Grade Rating Date” means the first date after the date hereof on
which the Company has an Investment Grade Rating.

 

“issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit.

 

9

--------------------------------------------------------------------------------


 

“Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee to which a
portion of the Letter of Credit Commitment hereunder has been assigned pursuant
to Section 9.07 so long as such Eligible Assignee expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Agent of its Applicable Lending Office (which information shall be recorded by
the Agent in the Register), for so long as such Initial Issuing Bank or Eligible
Assignee, as the case may be, shall have a Letter of Credit Commitment.

 

“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, in which the Agent shall have a valid
security interest and over which the Agent shall have sole dominion and control,
upon terms as may be satisfactory to the Agent.

 

“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).

 

“Lenders” means each Initial Lender, each Issuing Bank, each Assuming Lender
that shall become a party hereto pursuant to Section 2.18 and each Person that
shall become a party hereto pursuant to Section 9.07.

 

“Letter of Credit” has the meaning specified in Section 2.01(b).

 

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrowers and their specified Subsidiaries in (a) the Dollar amount set
forth opposite the Issuing Bank’s name on Schedule I hereto under the caption
“Letter of Credit Commitment” or (b) if such Issuing Bank has entered into one
or more Assignment and Acceptances, the Dollar amount set forth for such Issuing
Bank in the Register maintained by the Agent pursuant to Section 9.07(d) as such
Issuing Bank’s “Letter of Credit Commitment”, in each case as such amount may be
reduced prior to such time pursuant to Section 2.05.

 

“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $300,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means (a) this Agreement, (b) the Notes, (iii) the Guaranties,
(iv) during the Security Period, the Collateral Documents, and (v) solely for
purposes of the Guaranties, the Guaranteed Hedge Agreements, in each case as
amended.

 

“Loan Parties” means the Company, the other Borrowers and the other Guarantors.

 

“Marketable Securities” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens and having a
maturity of not greater than 360 days from the date of acquisition thereof: 
(a) readily marketable direct obligations of the Government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the Government of the United States,
(b) insured certificates of deposit of or time deposits with any commercial bank
that is a Lender or a member of the Federal Reserve System, issues (or the
parent of which issues) commercial paper rated as described in clause (c), is
organized under the laws of the United States or any State thereof and has
combined capital and surplus of at least $1 billion or (c) commercial paper
issued by any corporation organized under the laws of any State of the United
States

 

10

--------------------------------------------------------------------------------


 

and rated at least “Prime-1” (or the then equivalent grade) by Moody’s or “A-1”
(or the then equivalent grade) by S&P.

 

“Material Adverse Change” means any material adverse change in (a) the business,
condition (financial or otherwise), operations or properties of the Company and
its Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or
any Lender under this Agreement or any other Loan Document or (c) the ability of
any Borrower to perform its obligations under this Agreement or any other Loan
Document.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or properties of the Company and
its Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or
any Lender under this Agreement or any Note or (c) the ability of any Borrower
to perform its obligations under this Agreement or any Note.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

 

“Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Advances made by such Lender to such
Borrower.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Issuance” has the meaning specified in Section 2.03(a).

 

“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“Payment Office” means, for any Committed Currency, such office of Citibank (or
such other financial institution as designated by the Agent) as shall be from
time to time selected by the Agent and notified by the Agent to the Company and
the Lenders.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(or if commenced, shall have been stayed):  (a) Liens for taxes, assessments and
governmental charges or levies to the extent not required to be paid under
Section 5.01(b) hereof; (b) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens
arising in the ordinary course of business securing obligations that are not
overdue for a period of more than 30 days; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory

 

11

--------------------------------------------------------------------------------


 

obligations; (d) easements, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes, (e) deposits or other liens to secure the performance of bids,
trade contracts (other than for Debt), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business; (f) any banker’s Lien or right of offset on
moneys of the Company or any of its Subsidiaries in favor of any lender or
holder of its commercial paper deposited with such lender or holder in the
ordinary course of business; (g) interest of lessees in property owned by the
Company or any of its Subsidiaries where such interests are created in the
ordinary course of their respective leasing activities and are not created
directly or indirectly in connection with the borrowing of money or the securing
of Debt by the Company or any of its Subsidiaries; (h) Liens in favor of customs
or revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods; (i) Liens arising from or
related to precautionary UCC or like personal property security financing
statements regarding operating leases (if any) entered into by the Company and
its Subsidiaries in the ordinary course of business; (j) licenses, sublicenses,
leases and subleases, to the extent that such would be an encumbrance, in each
case entered into in the ordinary course of business and not materially
interfering with the business of the Company or any of its Subsidiaries and (k)
liens arising from judgments not otherwise constituting an Event of Default.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Post-Petition Interest” has the meaning specified in Section 7.05.

 

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Company or,
if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency.  For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin, the Applicable Percentage
will be set in accordance with Level 5 under the definition of “Applicable
Margin” or “Applicable Percentage”, as the case may be; (c) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless the such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level above the lower of such levels;
(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.

 

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated pursuant to Section 2.05 or 6.01,
such Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of all
Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).

 

“Reference Banks” means Citibank and Bank of America, N.A.

 

12

--------------------------------------------------------------------------------


 

“Register” has the meaning specified in Section 9.07(d).

 

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount (based on the Equivalent
in Dollars at such time) of the Advances owing to Lenders, or, if no such
principal amount is then outstanding, Lenders having at least a majority in
interest of the Revolving Credit Commitments.

 

“Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount set forth in such
Assumption Agreement or (c) if such Lender has entered into an Assignment and
Acceptance, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 9.07(d), as such amount may be
reduced pursuant to Section 2.05 or increased pursuant to Section 2.18.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“Security Period” means any period from the date that the Public Debt Ratings
are BB or lower by S&P or Ba2 or lower by Moody’s until the earlier of (a) the
date, if any, that the Public Debt Ratings are at least BB+ by S&P and Ba1 by
Moody’s and (b) the later of (i) the repayment in full of all Advances and the
termination or expiration of all Letters of Credit (or the provision of cash
collateral or other credit support therefor satisfactory to the applicable
Issuing Banks thereof) and (ii) the Termination Date.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Sub-Agent” means Citibank International plc.

 

“Subordinated Obligations” has the meaning specified in Section 7.05.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

13

--------------------------------------------------------------------------------


 

“Subsidiary Guarantors” means the Subsidiaries of the Company listed on
Schedule II hereto and each other Subsidiary of the Company that shall be
required to execute and deliver a guaranty pursuant to Section 5.01(j).

 

“Subsidiary Guaranty” means the guaranty of the Subsidiary Guarantors set forth
in Article VII, together with each other guaranty and guaranty supplement
delivered pursuant to Section 5.01(j), in each case as amended, amended and
restated, modified or otherwise supplemented.

 

“Termination Date” means the earlier of July 1, 2010 and the date of termination
in whole of the Commitments pursuant to Section 2.05 or 6.01.

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurocurrency Rate.

 

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of the Borrower or its specified Subsidiaries in an amount equal to the excess
of (a) the amount of its Letter of Credit Commitment over (b) the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.

 

“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Advances made by such Lender (in its capacity
as a Lender) and outstanding at such time, plus (ii) such Lender’s Ratable Share
of (A) the aggregate Available Amount of all the Letters of Credit outstanding
at such time and (B) the aggregate principal amount of all Advances made by each
Issuing Bank pursuant to Section 2.03(c) that have not been ratably funded by
such Lender and outstanding at such time.

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person all
of the capital interests of which, other than directors’ qualifying shares, are
owned directly or indirectly by such Person.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

SECTION 1.02.  Computation of Time Periods; Other Definitional Provisions.  In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.  References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

 

SECTION 1.03.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) (“GAAP”).

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

 

SECTION 2.01.  The Advances and Letters of Credit.  (a)  The Advances.  Each
Lender severally agrees, on the terms and conditions hereinafter set forth, to
make Advances to any Borrower from time to time on any Business Day during the
period from the Effective Date until the Termination Date in an amount (based in

 

14

--------------------------------------------------------------------------------


 

respect of any Advances to be denominated in a Committed Currency by reference
to the Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Borrowing) not to exceed such Lender’s Unused Commitment. 
Each Borrowing shall be in an amount not less than the Borrowing Minimum or the
Borrowing Multiple in excess thereof and shall consist of Advances of the same
Type and in the same currency made on the same day by the Lenders ratably
according to their respective Commitments.  Within the limits of each Lender’s
Revolving Credit Commitment, any Borrower may borrow under this Section 2.01(a),
prepay pursuant to Section 2.10 and reborrow under this Section 2.01(a).

 

(b)           Letters of Credit.  Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, in reliance upon the agreements of the other
Lenders set forth in this Agreement, to issue standby and trade letters of
credit (each, a “Letter of Credit”) denominated in Dollars or any Committed
Currency for the account of any Borrower (or on behalf of Subsidiaries specified
by any Borrower) from time to time on any Business Day during the period from
the Effective Date until 30 days before the Termination Date in an aggregate
Available Amount (based in respect of any Letters of Credit to be denominated in
a Committed Currency by reference to the Equivalent thereof in Dollars
determined on the date of delivery of the applicable Notice of Issuance) (i) for
all Letters of Credit not to exceed at any time the Letter of Credit Facility at
such time, (ii) for all Letters of Credit issued by such Issuing Bank not to
exceed at any time such Issuing Bank’s Letter of Credit Commitment at such time
and (iii) for each such Letter of Credit not to exceed an amount equal to the
Unused Commitments of the Lenders at such time.  No Letter of Credit shall have
an expiration date (including all rights of the applicable Borrower or the
beneficiary to require renewal) later than the earlier of one year after the
issuance thereof (or one year after its renewal or extension) and ten Business
Days before the Termination Date.  Within the limits referred to above, the
Borrowers may from time to time request the issuance of Letters of Credit under
this Section 2.01(b).  Each letter of credit listed on Schedule 2.01(b) shall be
deemed to constitute a Letter of Credit issued hereunder, and each Lender that
is an issuer of such a Letter of Credit shall, for purposes of Section 2.03, be
deemed to be an Issuing Bank for each such letter of credit, provided that any
renewal or replacement of any such letter of credit shall be issued by an
Issuing Bank pursuant to the terms of this Agreement.

 

SECTION 2.02.  Making the Advances.  (a)  Except as otherwise provided in
Section 2.03(c), each Borrowing shall be made on notice, given not later than
(x) 11:00 A.M. (New York City time) on the second Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurocurrency
Rate Advances denominated in Dollars, (y) 4:00 P.M. (London time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurocurrency Rate Advances denominated in any Committed
Currency, or (z) 11:00 A.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by any
Borrower to the Agent (and, in the case of a Borrowing consisting of
Eurocurrency Rate Advances, simultaneously to the Sub-Agent), which shall give
to each Lender prompt notice thereof by telecopier.  Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed promptly in
writing or telecopier in substantially the form of Exhibit B-1 hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurocurrency Rate Advances,
initial Interest Period and currency for each such Advance.  Each Lender shall,
before 11:00 A.M. (New York City time) on the date of such Borrowing, in the
case of a Borrowing consisting of Advances denominated in Dollars, and before
11:00 A.M. (London time) on the date of such Borrowing, in the case of a
Borrowing consisting of Eurocurrency Rate Advances denominated in any Committed
Currency, make available for the account of its Applicable Lending Office to the
Agent at the applicable Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing.  After the Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Agent will make such funds available to the Borrower requesting the Borrowing at
the Agent’s address referred to in Section 9.02 or at the applicable Payment
Office, as the case may be.

 

(b)           Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrowers may not select Eurocurrency Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than the Borrowing Minimum or if
the obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurocurrency Rate
Advances may not be outstanding as part of more than ten separate Borrowings.

 

(c)           Each Notice of Borrowing shall be irrevocable and binding on the
Borrower requesting the Borrowing.  In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of

 

15

--------------------------------------------------------------------------------


 

Eurocurrency Rate Advances, such Borrower shall indemnify each Lender against
any loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Borrowing for such
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.

 

(d)           Unless the Agent shall have received notice from a Lender prior to
the time of any Borrowing that such Lender will not make available to the Agent
such Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02, and the Agent
may, in reliance upon such assumption, make available to the Borrower requesting
the Borrowing on such date a corresponding amount.  If and to the extent that
such Lender shall not have so made such ratable portion available to the Agent,
such Lender and such Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Agent, at (i) in the case of such Borrower, the higher
of (A) the interest rate applicable at the time to the Advances comprising such
Borrowing and (B) the cost of funds incurred by the Agent in respect of such
amount and (ii) in the case of such Lender (A) the Federal Funds Rate in the
case of Advances denominated in Dollars or (B) the cost of funds incurred by the
Agent in respect of such amount in the case of Advances denominated in Committed
Currencies.  If such Lender shall repay to the Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement.

 

(e)           The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.

 


SECTION 2.03.  ISSUANCE OF AND DRAWINGS AND REIMBURSEMENT UNDER LETTERS OF
CREDIT.  (A)  REQUEST FOR ISSUANCE.  (I) EACH LETTER OF CREDIT SHALL BE ISSUED
UPON NOTICE, GIVEN NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME) ON THE FIFTH
BUSINESS DAY PRIOR TO THE DATE OF THE PROPOSED ISSUANCE OF SUCH LETTER OF CREDIT
(OR ON SUCH SHORTER NOTICE AS THE APPLICABLE ISSUING BANK MAY AGREE), BY ANY
BORROWER TO ANY ISSUING BANK, AND SUCH ISSUING BANK SHALL GIVE THE AGENT PROMPT
NOTICE THEREOF.  EACH SUCH NOTICE BY A BORROWER OF ISSUANCE OF A LETTER OF
CREDIT (A “NOTICE OF ISSUANCE”) SHALL BE BY TELECOPIER, TELEPHONE OR EMAIL, AS
SPECIFIED BY SUCH ISSUING BANK TO BE ITS PREFERRED METHOD OF NOTIFICATION,
SPECIFYING THEREIN THE REQUESTED (A) DATE OF SUCH ISSUANCE (WHICH SHALL BE A
BUSINESS DAY), (B) AVAILABLE AMOUNT OF SUCH LETTER OF CREDIT, (C) EXPIRATION
DATE OF SUCH LETTER OF CREDIT (WHICH SHALL NOT BE LATER THAN 10 BUSINESS DAYS
BEFORE THE TERMINATION DATE), (D) NAME AND ADDRESS OF THE BENEFICIARY OF SUCH
LETTER OF CREDIT AND (E) FORM OF SUCH LETTER OF CREDIT.  SUCH LETTER OF CREDIT
SHALL BE ISSUED PURSUANT TO SUCH APPLICATION AND AGREEMENT FOR LETTER OF CREDIT
AS SUCH ISSUING BANK AND THE APPLICABLE BORROWER SHALL AGREE FOR USE IN
CONNECTION WITH SUCH REQUESTED LETTER OF CREDIT (A “LETTER OF CREDIT
AGREEMENT”).  IF THE REQUESTED FORM OF SUCH LETTER OF CREDIT IS ACCEPTABLE TO
SUCH ISSUING BANK IN ITS REASONABLE DISCRETION (IT BEING UNDERSTOOD THAT ANY
SUCH FORM SHALL HAVE ONLY EXPLICIT DOCUMENTARY CONDITIONS TO DRAW AND SHALL NOT
INCLUDE DISCRETIONARY CONDITIONS), SUCH ISSUING BANK WILL, UPON FULFILLMENT OF
THE APPLICABLE CONDITIONS SET FORTH IN SECTION 3.03, MAKE SUCH LETTER OF CREDIT
AVAILABLE TO THE APPLICABLE BORROWER AT ITS OFFICE REFERRED TO IN SECTION 9.02
OR AS OTHERWISE AGREED WITH SUCH BORROWER IN CONNECTION WITH SUCH ISSUANCE.  IN
THE EVENT AND TO THE EXTENT THAT THE PROVISIONS OF ANY LETTER OF CREDIT
AGREEMENT SHALL CONFLICT WITH THIS AGREEMENT, THE PROVISIONS OF THIS AGREEMENT
SHALL GOVERN.


 

(b)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing or decreasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Ratable Share of the Available Amount of such Letter of
Credit.  Each Borrower hereby agrees to each such participation.  In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Agent, for the account of such Issuing
Bank, such Lender’s Ratable Share of each drawing made under a Letter of Credit
funded by such Issuing Bank and not reimbursed by the applicable Borrower on the
date made, or of any reimbursement payment required to be refunded to such
Borrower for any reason, which amount will be

 

16

--------------------------------------------------------------------------------


 

advanced, and deemed to be an Advance to such Borrower hereunder, regardless of
the satisfaction of the conditions set forth in Section 3.03.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Lender further
acknowledges and agrees that its participation in each Letter of Credit will be
automatically adjusted to reflect such Lender’s Ratable Share of the Available
Amount of such Letter of Credit at each time such Lender’s Revolving Credit
Commitment is amended pursuant to a Commitment Increase in accordance with
Section 2.18, an assignment in accordance with Section 9.07 or otherwise
pursuant to this Agreement.

 

(c)           Drawing and Reimbursement.  The payment by an Issuing Bank of a
draft drawn under any Letter of Credit which is not reimbursed by the applicable
Borrower on the date made shall constitute for all purposes of this Agreement
the making by any such Issuing Bank of an Advance, which in the case of a Letter
of Credit denominated in Dollars shall be a Base Rate Advance, in the amount of
such draft, and in the case of a Letter of Credit denominated in any Committed
Currency, shall be exchanged into an Equivalent amount of Dollars and shall be a
Base Rate Advance in the amount of the Dollar Equivalent of such draft, without
regard to whether the making of such an Advance would exceed such Issuing Bank’s
Unused Commitment.  Each Issuing Bank shall give prompt notice of each drawing
under any Letter of Credit issued by it to the applicable Borrower and the
Agent.  Upon written demand by such Issuing Bank, with a copy of such demand to
the Agent and the applicable Borrower, each Lender shall pay to the Agent such
Lender’s Ratable Share of such outstanding Advance pursuant to Section 2.03(b). 
Each Lender acknowledges and agrees that its obligation to make Advances
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Promptly after
receipt thereof, the Agent shall transfer such funds to such Issuing Bank.  Each
Lender agrees to fund its Ratable Share of an outstanding Advance on (i) the
Business Day on which demand therefor is made by such Issuing Bank, provided
that notice of such demand is given not later than 11:00 A.M. (New York City
time) on such Business Day, or (ii) the first Business Day next succeeding such
demand if notice of such demand is given after such time.  If and to the extent
that any Lender shall not have so made the amount of such Advance available to
the Agent, such Lender agrees to pay to the Agent forthwith on demand such
amount together with interest thereon, for each day from the date of demand by
any such Issuing Bank until the date such amount is paid to the Agent, at the
Federal Funds Rate for its account or the account of such Issuing Bank, as
applicable.  If such Lender shall pay to the Agent such amount for the account
of any such Issuing Bank on any Business Day, such amount so paid in respect of
principal shall constitute an Advance made by such Lender on such Business Day
for purposes of this Agreement, and the outstanding principal amount of the
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day.

 

(d)           Letter of Credit Reports.  Each Issuing Bank shall furnish (A) to
the Agent (with a copy to the Company), on the first Business Day of each
calendar quarter a written report summarizing issuance and expiration dates of
Letters of Credit issued by such Issuing Bank during the preceding quarter and
drawings during such quarter under all Letters of Credit and (B) to the Agent
(with a copy to the Company) on the first Business Day of each calendar quarter
a written report setting forth the average daily aggregate Available Amount
during the preceding calendar quarter of all Letters of Credit issued by such
Issuing Bank.  The Agent shall provide copies of such reports promptly to each
Lender.

 

(e)           Failure to Make Advances.  The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.03(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.

 

SECTION 2.04.  Fees.  (a)  Facility Fee.  The Company agrees to pay to the Agent
for the account of each Lender a facility fee on the aggregate amount of such
Lender’s Revolving Credit Commitment from the date hereof in the case of each
Initial Lender and from the effective date specified in the Assumption Agreement
or in the Assignment and Acceptance pursuant to which it became a Lender in the
case of each other Lender until the

 

17

--------------------------------------------------------------------------------


 

Termination Date at a rate per annum equal to the Applicable Percentage in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December, commencing September 30, 2005, and on the
Termination Date.

 

(b)           Letter of Credit Fees.  (i)  Each Borrower shall pay to the Agent
for the account of each Lender a commission on such Lender’s Ratable Share of
the average daily aggregate Available Amount of all Letters of Credit issued for
the account of such Borrower and outstanding from time to time at a rate per
annum equal to the Applicable Margin for Eurocurrency Rate Advances in effect
from time to time during such calendar quarter, payable in arrears quarterly on
the last day of each March, June, September and December, commencing with the
quarter ended September 30, 2005, and on the Termination Date; provided that the
Applicable Margin shall be 2% above the Applicable Margin in effect upon the
occurrence and during the continuation of an Event of Default if such Borrower
is required to pay default interest pursuant to Section 2.07(b).

 

(ii)           Each Borrower shall pay to each Issuing Bank, for its own
account, a fronting fee and such other commissions, issuance fees, transfer fees
and other fees and charges in connection with the issuance or administration of
each Letter of Credit as such Borrower and such Issuing Bank shall agree.

 

(c)           Agent’s Fees.  The Company shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Company and the
Agent.

 

SECTION 2.05.  Termination or Reduction of the Commitments.  The Company shall
have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or permanently reduce ratably in part the Unused Commitments
or the Unissued Letter of Credit Commitments of the Lenders, provided that each
partial reduction shall be in a minimum aggregate amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof.

 

SECTION 2.06.  Repayment of Advances and Letter of Credit Drawings.  (a) 
Advances.  Each Borrower shall repay to the Agent for the ratable account of the
Lenders on the Termination Date the aggregate principal amount of the Advances
made to it and then outstanding.

 

(b)           Letter of Credit Drawings.  The obligations of each Borrower under
any Letter of Credit Agreement and any other agreement or instrument relating to
any Letter of Credit issued for the account of such Borrower shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by such
Borrower is without prejudice to, and does not constitute a waiver of, any
rights such Borrower might have or might acquire as a result of the payment by
any Lender of any draft or the reimbursement by such Borrower thereof):

 

(i)            any lack of validity or enforceability of any Loan Document, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

 

(ii)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of such Borrower in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;

 

(iii)          the existence of any claim, set-off, defense or other right that
such Borrower may have at any time against any beneficiary or any transferee of
a Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

 

(iv)          any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

18

--------------------------------------------------------------------------------


 

(v)           payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;

 

(vi)          any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from the Guaranties or
any other guarantee, for all or any of the obligations of such Borrower in
respect of the L/C Related Documents; or

 

(vii)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, such Borrower or a guarantor.

 

SECTION 2.07.  Interest on Advances.  (a)  Scheduled Interest.  Each Borrower
shall pay interest on the unpaid principal amount of each Advance made to it and
owing to each Lender from the date of such Advance until such principal amount
shall be paid in full, at the following rates per annum:

 

(i)            Base Rate Advances.  During such periods as such Advance is a
Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Applicable Margin in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

 

(ii)           Eurocurrency Rate Advances.  During such periods as such Advance
is a Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full.

 

(b)           Default Interest.  Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a), the Agent may, and upon the
request of the Required Lenders shall, require the Borrowers to pay interest
(“Default Interest”) on (i) the unpaid principal amount of each Advance owing to
each Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable under this Agreement or any other Loan
Document that is not paid when due, from the date such amount shall be due until
such amount shall be paid in full, payable in arrears on the date such amount
shall be paid in full and on demand, at a rate per annum equal at all times to
2% per annum above the rate per annum required to be paid on Base Rate Advances
pursuant to clause (a)(i) above; provided, however, that following acceleration
of the Advances pursuant to Section 6.01, Default Interest shall accrue and be
payable hereunder whether or not previously required by the Agent.

 

SECTION 2.08.  Interest Rate Determination.  (a)  Each Reference Bank agrees, if
requested by the Agent, to furnish to the Agent timely information for the
purpose of determining each Eurocurrency Rate.  If any one or more of the
Reference Banks shall not furnish such timely information to the Agent for the
purpose of determining any such interest rate, the Agent shall determine such
interest rate on the basis of timely information furnished by the remaining
Reference Banks.  The Agent shall give prompt notice to the Company and the
Lenders of the applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.07(a)(ii).

 

(b)           If, with respect to any Eurocurrency Rate Advances, the Required
Lenders notify the Agent that (i) they are unable to obtain matching deposits in
the London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Advances as a part of such Borrowing during its Interest Period
or (ii) the Eurocurrency Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding

 

19

--------------------------------------------------------------------------------


 

or maintaining their respective Eurocurrency Rate Advances for such Interest
Period, the Agent shall forthwith so notify the Company and the Lenders,
whereupon (A) the Borrower of such Eurocurrency Rate Advances will, on the last
day of the then existing Interest Period therefor, (1) if such Eurocurrency Rate
Advances are denominated in Dollars, either (x) prepay such Advances or (y)
Convert such Advances into Base Rate Advances and (2) if such Eurocurrency Rate
Advances are denominated in any Committed Currency, either (x) prepay such
Advances or (y) exchange such Advances into an Equivalent amount of Dollars and
Convert such Advances into Base Rate Advances and (B) the obligation of the
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances shall
be suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.

 

(c)           If any Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify such Borrower and the Lenders and such Advances will
automatically be continued as Eurocurrency Rate Advances having an Interest
Period of one month.

 

(d)           On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than the Borrowing Minimum, such Advances
shall automatically (i) if such Eurocurrency Rate Advances are denominated in
Dollars, Convert into Base Rate Advances and (ii) if such Eurocurrency Rate
Advances are denominated in a Committed Currency, be exchanged for an Equivalent
amount of Dollars and Convert into Base Rate Advances.

 

(e)           Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurocurrency Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, (A) if such Eurocurrency Rate
Advances are denominated in Dollars, be Converted into Base Rate Advances and
(B) if such Eurocurrency Rate Advances are denominated in any Committed
Currency, be exchanged for an Equivalent amount of Dollars and be Converted into
Base Rate Advances and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended.

 

(f)            If Moneyline Telerate Markets Page 3750 is unavailable and fewer
than two Reference Banks furnish timely information to the Agent for determining
the Eurocurrency Rate for any Eurocurrency Rate Advances after the Agent has
requested such information,

 

(i)            the Agent shall forthwith notify the applicable Borrower and the
Lenders that the interest rate cannot be determined for such Eurocurrency Rate
Advances,

 

(ii)           each such Advance will automatically, on the last day of the then
existing Interest Period therefor, (A) if such Eurocurrency Rate Advance is
denominated in Dollars, Convert into a Base Rate Advance and (B) if such
Eurocurrency Rate Advance is denominated in any Committed Currency, be prepaid
by the applicable Borrower or be automatically exchanged for an Equivalent
amount of Dollars and be Converted into a Base Rate Advance (or if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), and

 

(iii)          the obligation of the Lenders to make Eurocurrency Rate Advances
or to Convert Advances into Eurocurrency Rate Advances shall be suspended until
the Agent shall notify the Company and the Lenders that the circumstances
causing such suspension no longer exist and the Agent shall promptly notify the
Company and the Lenders following its knowledge thereof.

 

SECTION 2.09.  Optional Conversion of Advances.  The Borrower of any Advance may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances denominated in Dollars of one Type comprising the same Borrowing into
Advances denominated in Dollars of the other Type; provided, however, that any
Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in an
amount not less than the minimum amount specified in Section 2.02(c) and no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c).  Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such

 

20

--------------------------------------------------------------------------------


 

Conversion, (ii) the Dollar denominated Advances to be Converted, and (iii) if
such Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance.  Each notice of Conversion shall be
irrevocable and binding on the Borrower giving such notice.

 

SECTION 2.10.  Prepayments of Advances.  (a) Optional.  Each Borrower may, upon
notice at least two Business Days’ prior to the date of such prepayment, in the
case of Eurocurrency Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment of Advances shall be in an aggregate principal
amount of not less than the Borrowing Minimum or a Borrowing Multiple in excess
thereof and (y) in the event of any such prepayment of a Eurocurrency Rate
Advance, such Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 9.04(c).

 

(b)           Mandatory.  (i)  If, on any date, the Agent notifies the Company
that, on any interest payment date, the sum of (A) the aggregate principal
amount of all Advances denominated in Dollars plus the aggregate Available
Amount of all Letters of Credit denominated in Dollars then outstanding plus (B)
the Equivalent in Dollars (determined on the third Business Day prior to such
interest payment date) of the aggregate principal amount of all Advances
denominated in Committed Currencies plus the aggregate Available Amount of all
Letters of Credit denominated in Committed Currencies then outstanding exceeds
103% of the aggregate Commitments of the Lenders on such date, the Borrowers
shall, as soon as practicable and in any event within two Business Days after
receipt of such notice, prepay the outstanding principal amount of any Advances
owing by the Borrowers in an aggregate amount sufficient to reduce such sum to
an amount not to exceed 100% of the aggregate Commitments of the Lenders on such
date.

 

(ii)           Each prepayment made pursuant to this Section 2.10(b) shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the applicable Borrower shall be
obligated to reimburse to the Lenders in respect thereof pursuant to Section
9.04(c).  The Agent shall give prompt notice of any prepayment required under
this Section 2.10(b) to the Company and the Lenders.

 

SECTION 2.11.  Increased Costs.  (a)  If, due to either (i) the introduction of
or any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, funding or maintaining Eurocurrency Rate Advances or of
agreeing to issue or of issuing or maintaining or participating in Letters of
Credit (excluding for purposes of this Section 2.11 any such increased costs
resulting from (i) taxes (as to which Section 2.14 shall govern) and (ii)
changes in the basis or rate of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof), then the Company shall from time to time,
upon demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost; provided, however, that before making any
such demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such designation would avoid the need
for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.  A certificate as to the amount of such increased cost, submitted to the
Company and the Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.

 

(b)           If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend or to issue or participate in Letters of Credit hereunder and other
commitments of such

 

21

--------------------------------------------------------------------------------


 

type or the issuance or maintenance of or participation in the Letters of Credit
(or similar contingent obligations), then, upon demand by such Lender (with a
copy of such demand to the Agent), the Company shall pay to the Agent for the
account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder or to the issuance or maintenance of or participation in any Letters
of Credit.  A certificate as to such amounts submitted to the Company and the
Agent by such Lender shall be conclusive and binding for all purposes, absent
manifest error.

 

SECTION 2.12.  Illegality.  Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or any Committed
Currency or to fund or maintain Eurocurrency Rate Advances in Dollars or any
Committed Currency hereunder, (a) each Eurocurrency Rate Advance will
automatically at the end of the applicable Interest Period therefor or if
required by law, upon such demand (i) if such Eurocurrency Rate Advance is
denominated in Dollars, be Converted into a Base Rate Advance and (ii) if such
Eurocurrency Rate Advance is denominated in any Committed Currency, be exchanged
into an Equivalent amount of Dollars and be Converted into a Base Rate Advance
and (b) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist (and the Agent shall promptly notify the Company
and the Lenders following its knowledge thereof).

 

SECTION 2.13.  Payments and Computations.  (a)  Each Loan Party shall make each
payment hereunder and under the other Loan Documents (except with respect to
principal of, interest on, and other amounts relating to, Advances denominated
in a Committed Currency), irrespective of any right of counterclaim or set-off,
not later than 11:00 A.M. (New York City time) on the day when due in U.S.
Dollars to the Agent at the applicable Agent’s Account in same day funds.  Each
Loan Party shall make each payment hereunder and under the other Loan Documents
with respect to principal of, interest on, and other amounts relating to,
Advances denominated in a Committed Currency, irrespective of any right of
counterclaim or set-off, not later than 11:00 A.M. (at the Payment Office for
such Committed Currency) on the day when due in such Committed Currency to the
Agent, by deposit of such funds to the applicable Agent’s Account in same day
funds.  The Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest, fees or commissions ratably
(other than amounts payable pursuant to Section 2.11, 2.14 or 9.04(c)) to the
Lenders for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Lender to such
Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement.  Upon any Assuming
Lender becoming a Lender hereunder as a result of a Commitment Increase pursuant
to Section 2.18 and upon the Agent’s receipt of such Lender’s Assumption
Agreement and recording of the information contained therein in the Register,
from and after the applicable Increase Date, the Agent shall make all payments
hereunder and under the other Loan Documents in respect of the interest assumed
thereby to the Assuming Lender.  Upon its acceptance of an Assignment and
Acceptance and recording of the information contained therein in the Register
pursuant to Section 9.07(c), from and after the effective date specified in such
Assignment and Acceptance, the Agent shall make all payments hereunder and under
the other Loan Documents in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

 

(b)           All computations of interest based on clause (a) of the definition
of the Base Rate shall be made by the Agent on the basis of a year of 365 or 366
days, as the case may be, and all computations of interest based on the
Eurocurrency Rate or the Federal Funds Rate and of fees and Letter of Credit
Commissions shall be made by the Agent on the basis of a year of 360 days (or,
in each case of Advances denominated in Committed Currencies where market
practice differs, in accordance with market practice), in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable.  Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

22

--------------------------------------------------------------------------------


 

(c)           Whenever any payment hereunder or under the other Loan Documents
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest, fee or
commission, as the case may be; provided, however, that, if such extension would
cause payment of interest on or principal of Eurocurrency Rate Advances to be
made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

 

(d)           Unless the Agent shall have received notice from any Borrower
prior to the date on which any payment is due to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that such
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender.  If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Committed
Currencies.

 

(e)           To the extent that the Agent receives funds for application to the
amounts owing by any Borrower under or in respect of this Agreement or any Note
in currencies other than the currency or currencies required to enable the Agent
to distribute funds to the Lenders in accordance with the terms of this Section
2.13, the Agent shall be entitled to convert or exchange such funds into Dollars
or into a Committed Currency or from Dollars to a Committed Currency or from a
Committed Currency to Dollars, as the case may be, to the extent necessary to
enable the Agent to distribute such funds in accordance with the terms of this
Section 2.13; provided that each Borrower and each of the Lenders hereby agree
that the Agent shall not be liable or responsible for any loss, cost or expense
suffered by such Borrower or such Lender as a result of any conversion or
exchange of currencies affected pursuant to this Section 2.13(f) or as a result
of the failure of the Agent to effect any such conversion or exchange; and
provided further that the Borrowers agree to indemnify the Agent and each
Lender, and hold the Agent and each Lender harmless, for any and all losses,
costs and expenses incurred by the Agent or any Lender for any conversion or
exchange of currencies (or the failure to convert or exchange any currencies) in
accordance with this Section 2.13(e).

 

SECTION 2.14.  Taxes.  (a)  Any and all payments by each Loan Party to or for
the account of any Lender or the Agent hereunder or under any other Loan
Document shall be made, in accordance with Section 2.13 or the applicable
provisions of such other documents, if any, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender and the Agent, taxes imposed on its overall net income,
and franchise taxes (including net profits or capital taxes) imposed on it in
lieu of net income taxes, by the jurisdiction under the laws of which such
Lender or the Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Lender, taxes imposed on its
overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction of such Lender’s Applicable Lending Office or any
jurisdiction in which it is otherwise treated as doing business (other than a
jurisdiction in which such Lender would not have been treated as doing business
but for and solely as a result of its execution and delivery of any Loan
Document or its exercise of its rights or performance of its obligations
thereunder or otherwise as a result of its participation (or the participation
of an entity in which it owns a beneficial interest) in the transactions
contemplated by the Loan Documents) or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under any other Loan Document
being hereinafter referred to as “Taxes”).  In addition, it is understood and
agreed that a Loan Party shall not be required to indemnify the Agent or any
Lenders for, or pay additional amounts under this Section 2.14 with respect to,
any withholding Taxes imposed by the United States, except to the extent the
withholding Taxes would not have been imposed but for and solely as a result of
a change in applicable law occurring after (i) the date such Person became a
party to this Agreement or (ii) with respect to an assignment, participation,
acquisition, designation of a new Applicable Lending Office or the appointment
of a successor Agent, the effective date thereof except, in each case (x) to the
extent and at the rate that such Person’s predecessor was entitled to such
amounts as provided for in Section 2.14(e) or (y) if the assignment,
acquisition, designation of a new Applicable Lending Office or the appointment
of a successor Agent occurs as a result of the Borrower’s request pursuant to
Section 9.07(a).  If any Loan Party shall be required by law to deduct

 

23

--------------------------------------------------------------------------------


 

any Taxes from or in respect of any sum payable hereunder or under any other
Loan Document to any Lender or the Agent, (1) the sum payable shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.14) such
Lender or the Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (2) such Loan Party shall
make such deductions and (3) such Loan Party shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.

 

(b)           In addition, the Company shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under any other Loan
Documents or from the execution, delivery or registration of, performing under,
or otherwise with respect to, this Agreement or the other Loan Documents
excluding, in each case, such amounts that result from an assignment, grant of a
participation, transfer or designation of a new Applicable Lending Office or
other office for receiving payments under any Loan Document (hereinafter
referred to as “Other Taxes”).

 

(c)           Each Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, Taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.14) imposed on or paid by such Lender or
the Agent (as the case may be) and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto.  This indemnification
shall be made within 30 days from the date such Lender or the Agent (as the case
may be) makes written demand therefor.  A certificate from the Applicable Lender
or the Agent setting forth in reasonable detail the basis and calculation of
such amounts shall be deemed to be correct, absent manifest error.

 

(d)           Within 30 days after the date of any payment of Taxes, each Loan
Party shall furnish to the Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent.

 

(e)           Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, upon a change in Applicable Lending Office and
from time to time thereafter as reasonably requested in writing by the Company
(but only so long as such Lender remains lawfully able to do so), shall provide
each of the Agent and the Company with two original Internal Revenue Service
Forms W-8BEN or W-8ECI, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or any other Loan Document.  If the form
provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such form; provided,
however, that, if at the date of the Assignment and Acceptance pursuant to which
a Lender assignee becomes a party to this Agreement, the Lender assignor was
entitled to payments under subsection (a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender assignee
on such date.  If any form or document referred to in this subsection (e)
requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service Form W-8BEN or W-8ECI, that the Lender reasonably considers to
be confidential, the Lender shall give notice thereof to the Company and shall
not be obligated to include in such form or document such confidential
information.

 

(f)            For any period with respect to which a Lender has failed to
provide the Company with the appropriate form, certificate or other document
described in Section 2.14(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification or additional amounts under Section 2.14(a) or (c) with respect
to Taxes imposed by the United States by reason of

 

24

--------------------------------------------------------------------------------


 

such failure; provided, however, that should a Lender become subject to Taxes
because of its failure to deliver a form, certificate or other document required
hereunder, the Company shall take such steps as the Lender shall reasonably
request to assist the Lender to recover such Taxes.

 

(g)           If the Agent of any Lender determines in good faith that it has
received a refund in respect of any Taxes paid by a Borrower pursuant to this
Section 2.14, it shall within thirty (30) days from the date of such receipt pay
over such refund to the such Borrower (but only to the extent of Taxes paid
pursuant to this Section 2.14, net of all out-of-pocket expenses of such Lender,
and with out interest (other than interest paid by the relevant taxing authority
with respect to such refund); provided, however, that upon the request of such
Lender, the Borrower agrees to repay such amounts in the event such Lender is
required to repay such refund to the relevant taxing authority.  Nothing in this
Section 2.14(g) shall require the Agent or any Lender to disclose the contents
of its tax returns to any Person.

 

SECTION 2.15.  Sharing of Payments, Etc.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than (x) as payment
of an Advance made by an Issuing Bank pursuant to the first sentence of Section
2.03(c) or (y) pursuant to Section 2.03(b), 2.11, 2.14 or 9.04(c)) in excess of
its Ratable Share of payments on account of the Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.

 

SECTION 2.16.  Evidence of Debt.  (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances.  Each
Borrower agrees that upon notice by any Lender to such Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
such Borrower shall promptly execute and deliver to such Lender a Note payable
to the order of such Lender in a principal amount up to the Revolving Credit
Commitment of such Lender.  All references to Notes in the Loan Documents shall
mean Notes, if any, to the extent issued hereunder.

 

(b)           The Register maintained by the Agent pursuant to Section 9.07(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and (iv)
the amount of any sum received by the Agent from such Borrower hereunder and
each Lender’s share thereof.

 

(c)           Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from each
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of any
Borrower under this Agreement.

 

25

--------------------------------------------------------------------------------


 

SECTION 2.17.  Use of Proceeds.  The proceeds of the Advances and the Letters of
Credit shall be available (and each Borrower agrees that it shall use such
proceeds) solely for general corporate purposes of such Borrower and its
Subsidiaries, including acquisition financing relating to the merger of the
Company with Great Lakes.

 

SECTION 2.18.  Increase in the Aggregate Commitments.  (a) The Company may, at
any time but in any event not more than twice in any calendar year prior to the
Termination Date, by notice to the Agent, request that the aggregate amount of
the Commitment be increased by an amount of $10,000,000 or an integral multiple
thereof (each a “Commitment Increase”) to be effective as of a date that is at
least 90 days prior to the scheduled Termination Date then in effect (the
“Increase Date”) as specified in the related notice to the Agent; provided,
however that (i) in no event shall the aggregate amount of the Commitments at
any time exceed $750,000,000 and (ii) on the date of any request by the Company
for a Commitment Increase and on the related Increase Date the applicable
conditions set forth in Section 3.03 shall be satisfied.

 

(b)           The Agent shall promptly notify the Lenders of a request by the
Company for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”).  Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its
Commitment.  If the Lenders notify the Agent that they are willing to increase
the amount of their respective Commitments by an aggregate amount that exceeds
the amount of the requested Commitment Increase, the requested Commitment
Increase shall be allocated among the Lenders willing to participate therein in
such amounts as are agreed between the Company and the Agent.

 

(c)           Promptly following each Commitment Date, the Agent shall notify
the Company as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase.  If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Company may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $5,000,000 or more.

 

(d)           On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.18(b) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Commitment of
each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.18(b)) as of such Increase Date; provided,
however, that the Agent shall have received on or before such Increase Date the
following, each dated such date:

 

(i)            (A) certified copies of resolutions of the Board of Directors of
the Company or the Executive Committee of such Board approving the Commitment
Increase and (B) an opinion of counsel for the Company (which may be in-house
counsel), in substantially the form of Exhibit D hereto;

 

(ii)           an assumption agreement from each Assuming Lender, if any, in
form and substance reasonably satisfactory to the Company and the Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the Agent and
the Company; and

 

(iii)          confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Company and the Agent.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Company, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect

 

26

--------------------------------------------------------------------------------


 

to each Increasing Lender and each Assuming Lender on such date.  Each
Increasing Lender and each Assuming Lender shall, before 2:00 P.M. (New York
City time) on the Increase Date, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, in the case of such Assuming Lender, an amount equal to such Assuming
Lender’s ratable portion of the Borrowings then outstanding (calculated based on
its Revolving Credit Commitment as a percentage of the aggregate Revolving
Credit Commitments outstanding after giving effect to the relevant Commitment
Increase) and, in the case of such Increasing Lender, an amount equal to the
excess of (i) such Increasing Lender’s ratable portion of the Borrowings then
outstanding (calculated based on its Revolving Credit Commitment as a percentage
of the aggregate Revolving Credit Commitments outstanding after giving effect to
the relevant Commitment Increase) over (ii) such Increasing Lender’s ratable
portion of the Borrowings then outstanding (calculated based on its Revolving
Credit Commitment (without giving effect to the relevant Commitment Increase) as
a percentage of the aggregate Revolving Credit Commitments (without giving
effect to the relevant Commitment Increase).  After the Agent’s receipt of such
funds from each such Increasing Lender and each such Assuming Lender, the Agent
will promptly thereafter cause to be distributed like funds to the other Lenders
for the account of their respective Applicable Lending Offices in an amount to
each other Lender such that the aggregate amount of the outstanding Advances
owing to each Lender after giving effect to such distribution equals such
Lender’s ratable portion of the Borrowings then outstanding (calculated based on
its Revolving Credit Commitment as a percentage of the aggregate Revolving
Credit Commitments outstanding after giving effect to the relevant Commitment
Increase).

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01.  Conditions Precedent to Effectiveness of Section 2.01. 
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:

 

(a)           There shall have occurred no Material Adverse Change since
December 31, 2004, and no material adverse change in the business, condition
(financial or otherwise), operations or properties of Great Lakes and its
Subsidiaries taken as a whole since December 31, 2004.

 

(b)           There shall exist no action, suit, investigation, litigation or
proceeding affecting the Company or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) could be
reasonably likely to have a Material Adverse Effect other than the matters
described on Schedule 3.01(b) hereto (the “Disclosed Litigation”) or a material
adverse effect on the business, condition (financial or otherwise), operations
or properties of Great Lakes and its Subsidiaries, taken as a whole, or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby, and there shall have been no material adverse change in the status, or
financial effect on the Company or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 3.01(b) hereto.

 

(c)           Nothing shall have come to the attention of the Lenders during the
course of their due diligence investigation to lead them to believe that the
Information Memorandum was or has become misleading, incorrect or incomplete in
any material respect or that the business, condition (financial or otherwise),
operations or properties of the Company and its Subsidiaries, taken as a whole,
are different in any material adverse respect from that presented in the
Information Memorandum or derived by the Agent and the Lender from the public
filings of the Company and its Subsidiaries.

 

(d)           All governmental and third party consents and approvals necessary
in order to consummate the transactions contemplated hereby shall have been
obtained (without the imposition of any conditions that are not acceptable to
the Lenders) and shall remain in effect, all applicable waiting periods in
connection with the Acquisition shall have expired without any action being
taken by any competent authority, and no law or regulation shall be applicable
in the reasonable judgment of the Lenders, in each

 

27

--------------------------------------------------------------------------------


 

case that restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated hereby, and

 

(e)           The Company shall have notified each Lender and the Agent in
writing as to the proposed Effective Date.

 

(f)            The Company shall have paid all accrued fees and expenses of the
Agent and the Lenders (including the accrued and invoiced reasonable fees and
expenses of counsel to the Agent).

 

(g)           On the Effective Date, the following statements shall be true and
the Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of the Company, dated the Effective Date,
stating that:

 

(i)            The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date,

 

(ii)                                  No event has occurred and is continuing
that constitutes a Default, and

 

(iii)          all conditions precedent to the consummation of the Acquisition
shall have been satisfied substantially in accordance with the terms of the
Agreement and Plan of Merger dated as of March 8, 2005 between Great Lakes,
Copernicus Merger Corporation and the Company, without any waiver or amendment
not consented to by the Required Lenders of any material term, provision or
condition set forth therein, and in compliance with all applicable laws.

 

(h)           The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:

 

(i)            The Notes to the order of the Lenders to the extent requested by
any Lender pursuant to Section 2.16.

 

(ii)           Certified copies of the resolutions of the board of directors (or
similar governing body) of each Loan Party approving each of the Loan Documents
to which it is a party, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to such Loan
Document.

 

(iii)          A certificate of each Loan Party signed on behalf of such Loan
Party by its Secretary or any Assistant Secretary, dated the Effective Date (the
statements made in which certificate shall be true on and as of the Effective
Date), certifying as to (A) a true and correct copy of the charter or similar
document of such Loan Party, (B) a true and correct copy of the bylaws or
similar document of such Loan Party as in effect on the date on which the
resolutions referred to in Section 3.01(h)(ii) were adopted and on the Effective
Date, (C) the due incorporation and good standing or valid existence of such
Loan Party under the laws of the jurisdiction of its incorporation or formation,
and the absence of any proceeding for the dissolution or liquidation of such
Loan Party and (D) certifying the names and true signatures of the officers of
such Loan Party authorized to sign each of the Loan Documents to which it is a
party and the other documents to be delivered hereunder.

 

(iv)          Certificates in form and substance satisfactory to the Agent
attesting to the Solvency of the Company and the Company and its Subsidiaries,
taken as a whole, before and after giving effect to the merger with Great Lakes,
from the chief financial officer or other officer of the Company acceptable to
the Agent.

 

28

--------------------------------------------------------------------------------


 

(v)           Pro forma financial statements as to the Company and forecasts
prepared by management of the Company, in form and substance satisfactory to the
Lenders, of balance sheets, income statements and cash flow statements on an
annual basis through December 31, 2009.

 

(vi)          A favorable opinion of Skadden, Arps, Meagher & Flom LLP, counsel
for the Company, substantially in the form of Exhibit D hereto.

 

(vii)         A favorable opinion of Shearman & Sterling LLP, counsel for the
Agent, in form and substance satisfactory to the Agent.

 

(i)            The Company shall have terminated the commitments of the lenders
and repaid or prepaid all of the obligations under, the Credit Agreement dated
as of August 16, 2004 among the Company, the lenders parties thereto and
Deutsche Bank AG, New York Branch, as administrative agent, and each of the
Lenders that is a party to such credit facility hereby waives, upon execution of
this Agreement, any notice required by said Credit Agreement relating to the
termination of commitments thereunder.

 

(j)            Liens securing any of the public notes of the Company shall have
been released.

 

(k)           Great Lakes shall have terminated the commitments of the lenders
and repaid or prepaid all of the obligations under, the Five Year Credit
Agreement dated as of September 30, 2004 among Great Lakes, the lenders parties
thereto and Citicorp USA, Inc., as administrative agent, and each of the Lenders
that is a party to such credit facility hereby waives, upon execution of this
Agreement, any notice required by said Credit Agreement relating to the
termination of commitments thereunder.

 

SECTION 3.02.  Initial Advance to Each Designated Subsidiary.  The obligation of
each Lender to make an initial Advance to each Designated Subsidiary is subject
to the receipt by the Agent on or before the date of such initial Advance of
each of the following, in form and substance reasonably satisfactory to the
Agent and dated such date, and (except for the Notes) in sufficient copies for
each Lender:

 

(a)           The Notes of such Designated Subsidiary to the order of the
Lenders to the extent requested by any Lender pursuant to Section 2.16.

 

(b)           Certified copies of the resolutions of the board of directors (or
similar governing body) of such Designated Subsidiary (with a certified English
translation if the original thereof is not in English) approving this Agreement
and the Notes to be delivered by it, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement.

 

(c)           A certificate of a proper officer of such Designated Subsidiary
certifying the names and true signatures of the officers of such Designated
Subsidiary authorized to sign its Designation Agreement and the Notes to be
delivered by it and the other documents to be delivered by it hereunder.

 

(d)           A certificate signed by a duly authorized officer of the Company,
certifying that such Designated Subsidiary has obtained all governmental and
third party authorizations, consents, approvals (including exchange control
approvals) and licenses required under applicable laws and regulations necessary
for such Designated Subsidiary to execute and deliver its Designation Agreement
and the Notes to be delivered by it and to perform its obligations hereunder and
thereunder.

 

(e)           A Designation Agreement duly executed by such Designated
Subsidiary and the Company.

 

(f)            Favorable opinions of counsel (which may be in-house counsel) to
such Designated Subsidiary substantially in the form of Exhibit D hereto, and as
to such other matters as any Lender through the Agent may reasonably request.

 

29

--------------------------------------------------------------------------------


 

(g)           Such other approvals, opinions or documents as any Lender, through
the Agent may reasonably request.

 

SECTION 3.03.  Conditions Precedent to Each Borrowing, Issuance and Commitment
Increase.  The obligation of each Lender to make an Advance (other than an
Advance made by any Issuing Bank or any Lender pursuant to Section 2.03(c)) on
the occasion of each Borrowing, the obligation of each Issuing Bank to issue,
renew or extend a Letter of Credit and each Commitment Increase shall be subject
to the conditions precedent that the Effective Date shall have occurred and on
the date of such Borrowing, such issuance or the applicable Increase Date (as
the case may be) the following statements shall be true (and each of the giving
of the applicable Notice of Borrowing, Notice of Issuance or request for
Commitment Increase and the acceptance by any Borrower of the proceeds of such
Borrowing, such issuance or such Increase Date shall constitute a representation
and warranty by such Borrower that on the date of such Borrowing, such issuance
or such Increase Date such statements are true):

 

(a)           the representations and warranties contained in Section 4.01 are
correct in all material respects on and as of such date, before and after giving
effect to such Borrowing, such issuance or such Commitment Increase and to the
application of the proceeds therefrom, as though made on and as of such date (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date), and additionally, if such
Borrowing or issuance shall have been requested by a Designated Subsidiary, the
representations and warranties of such Designated Subsidiary contained in its
Designation Agreement are correct in all material respects on and as of the date
of such Borrowing or such issuance, before and after giving effect to such
Borrowing, such issuance or such Commitment Increase and to the application of
the proceeds therefrom, as though made on and as of such date, and

 

(b)           no event has occurred and is continuing, or would result from such
Borrowing, such issuance or such Commitment Increase or from the application of
the proceeds therefrom, that constitutes a Default.

 

SECTION 3.04.  Determinations Under Section 3.01 and 3.02.  For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Company,
by notice to the Agent, designates as the proposed Effective Date or the date of
the initial Advance to the applicable Designated Subsidiary, as the case may be,
specifying its objection thereto.  The Agent shall promptly notify the Lenders
of the occurrence of the Effective Date and each date of initial Advance to a
Designated Subsidiary, as applicable.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01.  Representations and Warranties of the Company.  The Company
represents and warrants as follows:

 

(a)           Each Loan Party and each of its Subsidiaries (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing (or its equivalent) under the laws of the
jurisdiction of its incorporation or formation, except where the failure to be
so duly organized, validly existing or in good standing in the case of a
Subsidiary organized outside of the United States has not had, or could not
reasonably be expected to have, a Material Adverse Effect, (ii) is duly
qualified and in good standing as a foreign corporation or company in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed would not be reasonably likely to have a Material Adverse
Effect and (iii) has all requisite corporate, limited liability company or
partnership (as applicable)

 

30

--------------------------------------------------------------------------------


 

power and authority (including, without limitation, all governmental
authorizations to own or lease and operate its properties and to carry on its
business.

 

(b)           Set forth on Schedule 4.01(b) hereto is a complete and accurate
list of all Loan Parties, showing as of the date hereof (as to each Loan Party)
the jurisdiction of its incorporation and its U.S. taxpayer identification
number or, in the case of any non-U.S. Loan Party that does not have a U.S.
taxpayer identification number, its unique identification number (if any) issued
to it by the jurisdiction of its organization.  The copy of the charter of each
Loan Party and each amendment thereto provided pursuant to Section 3.01(h)(iii)
is a true and correct copy of each such document as of the Effective Date, each
of which is valid and in full force and effect.

 

(c)           Set forth on Schedule 4.01(c) hereto is a complete and accurate
list of all Subsidiaries of each Loan Party, showing as of the date hereof (as
to each such Subsidiary) the jurisdiction of its formation, the number of
shares, membership interests or partnership interests (as applicable) of each
class of its equity interests authorized, and the number outstanding, on the
date hereof and the percentage of each such class of its equity interests owned
(directly or indirectly) by such Loan Party and the number of shares covered by
all outstanding options, warrants, rights of conversion or purchase and similar
rights at the date hereof.  All of the outstanding equity interests in each Loan
Party’s Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by such Loan Party or one or more of its Subsidiaries free and
clear of all Liens, except Permitted Liens and those created under the
Collateral Documents.

 

(d)           The execution, delivery and performance by each Loan Party of each
Loan Document to which it is or is to be a party, and the incurrence of Debt
hereunder, are within such Loan Party’s corporate, limited liability company or
limited partnership (as applicable) powers, have been duly authorized by all
necessary corporate, limited liability company or limited partnership (as
applicable) action, and do not (i) contravene such Loan Party’s charter, bylaws,
limited liability company agreement, partnership agreement or other constituent
documents, (ii) violate any law, rule, regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination or award
applicable to such Loan Party, (iii) conflict with or result in the breach of,
or constitute a default or require any payment to be made under, any contract,
loan agreement, indenture, mortgage, deed of trust, lease or other instrument
binding on or affecting any Loan Party, any of its Subsidiaries or any of their
properties or (iv) except for the Liens created under the Loan Documents, result
in or require the creation or imposition of any Lien upon or with respect to any
of the properties of any Loan Party or any of its Subsidiaries.  No Loan Party
or any of its Subsidiaries is in violation of any such law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or in breach
of any such contract, loan agreement, indenture, mortgage, deed of trust, lease
or other instrument, the violation or breach of which would be reasonably likely
to have a Material Adverse Effect.

 

(e)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by any Loan
Party of any Loan Document to which it is or is to be a party, or for the
incurrence of Debt hereunder, except for those authorizations, approvals,
actions, notices and filings which have been duly obtained, taken, given, waived
or made and are in full force and effect.  All applicable waiting periods in
connection with the Acquisition have expired without any action having been
taken by any competent authority restraining, preventing or imposing materially
adverse conditions upon the Acquisition or the rights of the Loan Parties or
their Subsidiaries freely to transfer or otherwise dispose of, or to create any
Lien on, any properties now owned or hereafter acquired by any of them.

 

(f)            This Agreement has been, and each other Loan Document when
delivered hereunder will have been, duly executed and delivered by each Loan
Party party thereto.  This Agreement is, and each other Loan Document when
delivered hereunder will be, the legal, valid and binding obligation of each
Loan Party party thereto, enforceable against such Loan Party in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization,

 

31

--------------------------------------------------------------------------------


 

moratorium or similar laws affecting creditors rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

 

(g)           (i) The Consolidated balance sheet of the Company and its
Subsidiaries as at December 31, 2004, and the related Consolidated statements of
income and cash flows of the Company and its Subsidiaries for the fiscal year
then ended, accompanied by an opinion of KPMG LLP, independent public
accountants, and the Consolidated balance sheet of the Company and its
Subsidiaries as at March 31, 2005, and the related Consolidated statements of
income and cash flows of the Company and its Subsidiaries for the three months
then ended, duly certified by the chief financial officer of the Company, copies
of which have been furnished to each Lender, fairly present, subject, in the
case of said balance sheet as at March 31, 2005, and said statements of income
and cash flows for the three months then ended, to year-end audit adjustments,
the Consolidated financial condition of the Company and its Subsidiaries as at
such dates and the Consolidated results of the operations of the Company and its
Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles consistently applied.  Since December
31, 2004, there has been no Material Adverse Change.

 

(ii)           The Consolidated balance sheet of Great Lakes and its
Subsidiaries as at December 31, 2004, and the related Consolidated statements of
income and cash flows of Great Lakes and its Subsidiaries for the fiscal year
then ended, accompanied by an opinion of Ernst & Young LLP, independent public
accountants, and the Consolidated balance sheet of Great Lakes and its
Subsidiaries as at March 31, 2005, and the related Consolidated statements of
income and cash flows of Great Lakes and its Subsidiaries for the three months
then ended, duly certified by the chief financial officer of Great Lakes, copies
of which have been furnished to each Lender, fairly present, subject, in the
case of said balance sheet as at March 31, 2005, and said statements of income
and cash flows for the three months then ended, to year-end audit adjustments
and absence of footnotes, the Consolidated financial condition of Great Lakes
and its Subsidiaries as at such dates and the Consolidated results of the
operations of Great Lakes and its Subsidiaries for the periods ended on such
dates, all in accordance with generally accepted accounting principles
consistently applied.  Since December 31, 2003, there has been no material
adverse change in the business, condition (financial or otherwise), operations
or properties of Great Lakes and its Subsidiaries taken as a whole.

 

(h)           The Consolidated forecasted balance sheets, statements of income
and statements of cash flows of the Company and its Subsidiaries delivered to
the Agent pursuant to Section 3.01(h)(v) were prepared in good faith on the
basis of the assumptions stated therein, which assumptions were fair in light of
the conditions existing at the time of delivery of such forecasts, it being
understood that projections are subject to significant uncertainties and
contingencies many of which are beyond the Company’s control, and that no
guarantees can be giving that the forecasts will be realized.

 

(i)            There is no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries, including any Environmental
Action, pending or threatened before any court, governmental agency or
arbitrator that (i) would be reasonably likely to have a Material Adverse Effect
(other than the Disclosed Litigation) or (ii) purports to affect the legality,
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated hereby, and there has been no material adverse change
in the status, or financial effect on any Loan Party or any of its Subsidiaries,
of the Disclosed Litigation.

 

(j)            No Borrower is engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.

 

(k)           Neither any Loan Party nor any of its Subsidiaries is an
“investment company,” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such

 

32

--------------------------------------------------------------------------------


 

terms are defined in the Investment Company Act of 1940, as amended.  Neither
any Loan Party nor any of its Subsidiaries is a “holding company,” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” as such terms are
defined in the Public Utility Holding Company Act of 1935, as amended.  Neither
the making of any Advances, nor the issuance of any Letters of Credit, nor the
application of the proceeds or repayment thereof by the Borrower, nor the
consummation of the other transactions contemplated by the Loan Documents, will
violate any provision of any such Act or any rule, regulation or order of the
Securities and Exchange Commission thereunder.

 

(l)            Neither the Information Memorandum nor any other information,
exhibit or report furnished by or on behalf of the Company or any other Borrower
to the Agent or any Lender in connection with the negotiation and syndication of
this Agreement or pursuant to the terms of this Agreement contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements, taken as a whole, made therein not misleading in any
material respect in light of the circumstances under which such statements were
made.

 

(m)          The Company is, individually and together with its Subsidiaries,
Solvent.

 

(n)           The Company and each of its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, technology, know-how and processes
necessary for the conduct of its business as currently conducted except for
those the failure to own or license which could not reasonably be expected to
have a Material Adverse Effect (the “Intellectual Property”).  No claim has been
asserted and is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does such Borrower know of any valid basis for any
such claim, except, in either case, for such claims that in the aggregate could
not reasonably be expected to have a Material Adverse Effect.  The use of such
Intellectual Property by the Company and its Subsidiaries does not infringe on
the rights of any Person, except for such claims and infringements that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

(o)           (i)  No ERISA Event has occurred or is reasonably expected to
occur with respect to any Plan that has resulted in or is reasonably expected to
result in a liability of any Loan Party or any ERISA Affiliate that in the
aggregate could reasonably be expected to have a Material Adverse Effect.

 

(II)           NEITHER ANY LOAN PARTY NOR ANY ERISA AFFILIATE HAS INCURRED OR IS
REASONABLY EXPECTED TO INCUR ANY WITHDRAWAL LIABILITY TO ANY MULTIEMPLOYER PLAN
THAT IN THE AGGREGATE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 

(III)          NEITHER ANY LOAN PARTY NOR ANY ERISA AFFILIATE HAS BEEN NOTIFIED
BY THE SPONSOR OF A MULTIEMPLOYER PLAN THAT SUCH MULTIEMPLOYER PLAN IS IN
REORGANIZATION OR HAS BEEN TERMINATED, WITHIN THE MEANING OF TITLE IV OF ERISA,
AND NO SUCH MULTIEMPLOYER PLAN IS REASONABLY EXPECTED TO BE IN REORGANIZATION OR
TO BE TERMINATED, WITHIN THE MEANING OF TITLE IV OF ERISA.

 

(p)           Except as could not reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect, the operations and
properties of the Company and each of its Subsidiaries comply in all material
respects with all applicable Environmental Laws and Environmental Permits, all
past non-compliance with such Environmental Laws and Environmental Permits has
been resolved without ongoing obligations or costs, and no circumstances exist
that could be reasonably likely to (i) form the basis of an Environmental Action
against the Company or any of its Subsidiaries or any of their properties
(whether owned, leased or operated or formerly owned leased or operated) or
(ii) cause any such property to be subject to any restrictions on ownership,
occupancy, use or transferability under any Environmental Law.

 

33

--------------------------------------------------------------------------------


 

(q)           Each Loan Party and each of its Subsidiaries and Affiliates has
filed, has caused to be filed or has been included in all material tax returns
(Federal, state, local and foreign) required to be filed and has paid all taxes
shown thereon to be due, together with applicable interest and penalties.

 

(r)            Except as could not reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect, neither the
business nor the properties of any Loan Party or any of its Subsidiaries are
affected by any unfair labor practices complaint, union representation
campaigns, strike, lockout or other labor dispute.

 

(s)           Each Loan Party and each of its Subsidiaries is in compliance with
all contracts and agreements to which it is a party, except such non-compliances
as have not had, and could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

ARTICLE V

 

COVENANTS OF THE COMPANY

 

SECTION 5.01.  Affirmative Covenants.  So long as any Advance shall remain
unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Company will:

 

(a)           Compliance with Laws, Etc.  Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders material to the business of the Company and its
Subsidiaries, such compliance to include, without limitation, compliance with
ERISA, Environmental Laws and the Patriot Act.

 

(b)           Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all material taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all lawful claims that, if unpaid, might
by law become a Lien upon its property; provided, however, that neither the
Company nor any of its Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge, claim or levy that is being contested in good
faith and by proper proceedings and as to which appropriate reserves are being
maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable and enforcement thereof has not been stayed.

 

(c)           Maintenance of Insurance.  Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Company or such Subsidiary operates;
provided, however, that the Company and its Subsidiaries may self-insure to the
same extent as other companies engaged in similar businesses and owning similar
properties in the same general areas in which the Company or such Subsidiary
operates and to the extent consistent with prudent business practice.

 

(d)           Preservation of Corporate Existence, Etc.  Preserve and maintain,
and cause each of its Subsidiaries to preserve and maintain, its corporate
existence, material rights (charter and statutory) and material franchises;
provided, however, that the Company and its Subsidiaries may consummate any
merger or consolidation permitted under Section 5.02(b) and provided further
that neither the Company nor any of its Subsidiaries shall be required to
preserve any right or franchise, or the existence of any Subsidiary that is not
a Loan Party, if the board of directors (or similar governing body) of the
Company or such Subsidiary shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Company or such
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to the Company, such Subsidiary or the Lenders.

 

(e)           Visitation Rights.  At any reasonable time and at reasonable
intervals, permit the Agent or any of the Lenders or any agents or
representatives thereof, to examine and make copies of and abstracts

 

34

--------------------------------------------------------------------------------


 

from the records and books of account of, and visit the properties of, the
Company and any of its Subsidiaries, and to discuss the affairs, finances and
accounts of the Company and any of its Subsidiaries with any of their officers
or directors and with their independent certified public accountants; provided
that such visitation rights shall not include access to or review of any
intellectual property or trade secrets of the Company and provided, further,
that, unless an Event of Default shall have occurred and be continuing, the
Company shall have the right to have a representative present during any such
discussion with the Company’s independent certified accountants.

 

(f)            Keeping of Books.  Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Company and each such Subsidiary in accordance with generally accepted
accounting principles in effect from time to time.

 

(g)           Maintenance of Properties, Etc.  Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its material
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear, casualty and condemnation
excepted.

 

(h)           Transactions with Affiliates.  Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates on terms that are fair and reasonable and
no less favorable to the Company or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate, other than
(i) intercompany transactions among the Company and its Wholly-Owned
Subsidiaries, (ii) customary fees and other benefits to non-officer directors of
the Company and its Subsidiaries and (iii) employment and severance arrangements
with officers and employees of the Company and its Subsidiaries in the ordinary
course of business.

 

(i)            Reporting Requirements.  Furnish to the Lenders:

 

(i)            as soon as available and in any event within 10 days after the
date the Company is required to file its Form 10-Q with the Securities and
Exchange Commission (without giving effect to any extension of such due date,
whether obtained by filing the notification permitted by Rule 12b-25 or any
successor provision or otherwise), the Consolidated balance sheet of the Company
and its Subsidiaries as of the end of such quarter and Consolidated statements
of income and cash flows of the Company and its Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, duly certified (subject to year-end audit adjustments) by the
chief financial officer, controller or treasurer of the Company as having been
prepared in accordance with generally accepted accounting principles and
certificates of the chief financial officer, controller or treasurer of the
Company as to compliance with the terms of this Agreement and setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Company shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP;

 

(ii)           as soon as available and in any event within 10 days after the
date the Company is required to file its Form 10-K with the Securities and
Exchange Commission (without giving effect to any extension of such due date,
whether obtained by filing the notification permitted by Rule 12b-25 or any
successor provision or otherwise), a copy of the annual audit report for such
year for the Company and its Subsidiaries, containing the Consolidated balance
sheet of the Company and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion by
KPMG LLP or other nationally recognized independent public accountants without
any going concern qualification and certificates of the chief financial officer,
controller or treasurer of the Company as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with

 

35

--------------------------------------------------------------------------------


 

Section 5.03, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Company shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP;

 

(iii)          as soon as available and in any event within 75 days after the
beginning of each fiscal year of the Company the budget for such fiscal year of
the Company for such fiscal year certified by the chief financial officer,
controller or treasurer of the Company;

 

(iv)          as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer of the Company setting forth details of such
Default and the action that the Company has taken and proposes to take with
respect thereto;

 

(v)           promptly after the sending or filing thereof, copies of all
reports that the Company sends to any of its securityholders, and copies of all
reports and registration statements that the Company or any Subsidiary files
with the Securities and Exchange Commission or any national securities exchange;

 

(vi)          promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Subsidiaries of the type described in Section 4.01(i); and

 

(vii)         such other information respecting the Company or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.

 

(j)            Covenant to Guarantee Obligations and Provide Security.  Upon (x)
the formation or acquisition of any new direct or indirect Subsidiaries by any
Loan Party or (y) the commencement of the Security Period, then at the Company’s
expense:

 

(i)            within 10 Business Days after such formation or acquisition,
cause each such Subsidiary that is not (A) a controlled foreign corporation of
the Company under Section 957 of the Internal Revenue Code (a “CFC”), (B) a
Subsidiary that engages in no other activity other than the ownership of the
equity of one or more CFCs (a “CFC Holdco”), (C) a special purpose corporation
formed in connection with a securitization transaction or (D) a captive
insurance company (each of the Subsidiaries described in clauses (A), (B), (C)
and (D) being an “Excluded Subsidiary”), to duly execute and deliver to the
Agent a guaranty or guaranty supplement, in form and substance reasonably
satisfactory to the Agent, guaranteeing the other Loan Parties’ obligations
under the Loan Documents,

 

(ii)           within 30 days after the commencement of the Security Period,
execute, and cause each Subsidiary that is not an Excluded Subsidiary to execute
and deliver pledges, assignments and other security agreements as specified by,
and in form and substance reasonably satisfactory to, the Agent to create Liens
securing payment of all of the obligations of such Subsidiary or Loan Party,
respectively, under the Loan Documents in favor of the Agent for the benefit of
the Lenders on the equity interests of each of the Company’s Subsidiaries;
provided that (A) the stock of any Subsidiary held by a CFC or a CFC Holdco
shall not be required to be pledged and (B) if such new property is equity
interests in a CFC or a CFC Holdco, no more than 66% of the equity interests in
a CFC or a CFC Holdco shall be pledged in favor of the Agent and the Lenders,

 

(iii)          if the Security Period is in effect, within 30 days after such
formation or acquisition of any new Subsidiary duly execute and deliver and
cause such Subsidiary and each

 

36

--------------------------------------------------------------------------------


 

Loan Party acquiring equity interests in such Subsidiary to duly execute and
deliver to the Agent documents as specified in clause (ii) above,

 

(iv)          within 60 days after such formation or acquisition or the
commencement of the Security Period, as the case may be, deliver to the Agent,
upon the request of the Agent in its sole discretion, a signed copy of a
favorable opinion, addressed to the Agent and the Lenders, of counsel for the
Loan Parties reasonably acceptable to the Agent as to (1) the matters contained
in clauses (i), (ii) and (iii) above, (2) such guaranties, guaranty supplements,
pledges, assignments and security agreements being legal, valid and binding
obligations of each Loan Party party thereto enforceable in accordance with
their terms, (3) such pledges, assignments, security agreements and other
actions being sufficient to create valid perfected Liens on such equity
interests and (4) such other matters as the Agent may reasonably request,

 

(v)           at any time and from time to time, promptly execute and deliver,
and cause each Loan Party and each newly acquired or newly formed Subsidiary
(other than any Excluded Subsidiary) to execute and deliver, any and all further
instruments and documents and take, and cause each Loan Party and each newly
acquired or newly formed Subsidiary (other than any Excluded Subsidiary) to
take, all such other action as the Agent may deem necessary or desirable in
obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guaranties, pledges, assignments, and security agreements.

 

Upon the termination of the Security Period and at the request and sole expense
of the Company, the security interests shall terminate on and subject to the
terms of the Collateral Documents, and the parties shall take such further
action all as provided therein.

 

(k)           Further Assurances.  Promptly upon request by the Agent, or any
Lender through the Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, pledge
agreements, assignments, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as the Agent, or any Lender through the Agent,
may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

 

SECTION 5.02.  Negative Covenants.  So long as any Advance shall remain unpaid,
any Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, the Company will not:

 

(a)           Liens, Etc.  Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:

 

(i)            Permitted Liens and Liens, if any, created under the Loan
Documents (including, if applicable, Liens that are required by the terms of the
applicable indentures existing on the date hereof to secure equally and ratably
the Debt issued under such indentures),

 

(ii)           purchase money Liens upon or in any real property or equipment
acquired or held by the Company or any Subsidiary in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing

 

37

--------------------------------------------------------------------------------


 

the acquisition of such property or equipment, or Liens existing on such
property or equipment at the time of its acquisition (other than any such Liens
created in contemplation of such acquisition that were not incurred to finance
the acquisition of such property) or extensions, renewals or replacements of any
of the foregoing for the same or a lesser amount, provided, however, that no
such Lien shall extend to or cover any properties of any character other than
the real property or equipment being acquired, and no such extension, renewal or
replacement shall extend to or cover any properties not theretofore subject to
the Lien being extended, renewed or replaced, provided further that the
aggregate principal amount of the indebtedness secured by the Liens referred to
in this clause (ii) shall not exceed $100,000,000 at any time outstanding,

 

(iii)          the Liens existing on the Effective Date and described on
Schedule 5.02(a) hereto and other Liens aggregating not more than $10,000,000
existing on the Effective Date on assets of Subsidiaries of the Company
organized outside of the United States,

 

(iv)          Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Company or any Subsidiary of the Company or
becomes a Subsidiary of the Company; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
the Company or such Subsidiary or acquired by the Company or such Subsidiary,

 

(v)           assignments of the right to receive income (including factoring of
accounts receivable) or Liens that arise in connection with receivables
securitization programs, in an aggregate principal amount not to exceed
$325,000,000 at any time outstanding (for purposes of this clause (v), the
“principal amount” of a receivables securitization program shall mean the amount
invested by investors that are not Affiliates of the company and paid to the
Company or its Subsidiaries, as reduced by the aggregate amounts received by
such investors from the payment of receivables and applied to reduce such
invested amounts)),

 

(vi)          other Liens securing obligations in an aggregate principal amount
not to exceed $75,000,000 at any time outstanding prior to the Investment Grade
Rating Date, and not to exceed $200,000,000 at any time outstanding on or after
the Investment Grade Rating Date,

 

(vii)         Liens securing Hedge Agreements in an amount not to exceed
$10,000,000 at any time outstanding, and

 

(viii)        the replacement, extension or renewal of any Lien permitted by
clause (iii) and clause (iv) above upon or in the same property theretofore
subject thereto or the replacement, extension or renewal (without increase in
the amount or change in any direct or contingent obligor) of the Debt secured
thereby.

 

(b)           Mergers, Etc.  Merge into or consolidate with any Person or permit
any Person to merge into it, or permit any of its Subsidiaries to do so, except
that:

 

(i)            the Company may consummate the Acquisition;

 

(ii)           any Subsidiary of the Company may merge into or consolidate with
any other Subsidiary of the Company; provided that, in the case of any such
merger or consolidation, the Person formed by such merger or consolidation shall
be a Wholly-Owned Subsidiary of the Company; and provided further that, in the
case of any such merger or consolidation to which a Subsidiary Guarantor is a
party, the Person formed by such merger or consolidation shall be a Subsidiary
Guarantor;

 

38

--------------------------------------------------------------------------------


 

(iii)          as part of any acquisition permitted under Section 5.02(g), any
Subsidiary of the Company may merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it; provided that the
Person surviving such merger shall be a Wholly-Owned Subsidiary of the Company;
and provided further that, in the case of any merger or consolidation to which a
Subsidiary Guarantor is a party, the Person formed by such merger or
consolidation shall be a Subsidiary Guarantor;

 

(iv)          as part of any sale or other disposition permitted under Section
5.02(f) (other than clause (ii) thereof), any Subsidiary of the Company may
merge into or consolidate with any other Person or permit any other Person to
merge into or consolidate with it; and

 

(v)           any of the Company’s Subsidiaries may merge into the Company;

 

provided, however, that in each case, immediately before and after giving effect
thereto, no Default shall have occurred and be continuing and, in the case of
any such merger to which the Company is a party, the Company is the surviving
corporation.

 

(c)           Accounting Changes.  Make or permit, or permit any of its
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as required or permitted by generally accepted accounting
principles.

 

(d)           Subsidiary Debt.  Permit any of its Subsidiaries that are not
Subsidiary Guarantors to create or suffer to exist, any Debt other than:

 

(i)            Debt owed to the Company or to a Wholly-Owned Subsidiary of the
Company or Debt arising under the Loan Documents,

 

(ii)           Debt existing on the Effective Date and described on
Schedule 5.02(d) hereto (the “Existing Debt”), and any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, the Existing
Debt, provided that the principal amount of such Existing Debt shall not be
increased above the principal amount thereof outstanding immediately prior to
such extension, refunding or refinancing, and the direct and contingent obligors
therefor shall not be changed, as a result of or in connection with such
extension, refunding or refinancing,

 

(iii)          Debt secured by Liens permitted by Section 5.02(a)(ii) or (iv),

 

(iv)          Debt arising in connection with receivables securitization
programs to the extent permitted by Section 5.02(a)(v),

 

(v)           Debt of a Person existing at the time such Person is merged into
or consolidated with the Company or any Subsidiary of the Company or becomes a
Subsidiary of the Company; provided that such Debt was not created in
contemplation of such merger, consolidation or acquisition,

 

(vi)          Debt consisting of guarantees of Debt which is otherwise permitted
by this Section 5.02(d),

 

(vii)         Hedge Agreements permitted under Section 5.02(k) having an
aggregate unrealized net loss position, if any, on a marked to market basis
determined as of any date of determination of Covenant Debt not to exceed
$10,000,000,

 

(viii)        other Debt (whether secured or unsecured) to the extent such Debt
would be permitted to be secured under Section 5.02(a)(vi), and

 

39

--------------------------------------------------------------------------------


 

(ix)           endorsement of negotiable instruments for deposit or collection
or similar transactions in the ordinary course of business.

 

(e)           Lease Obligations.  Create, incur, assume or suffer to exist, or
permit any of its Subsidiaries to create, incur, assume or suffer to exist, any
obligations as lessee for the rental or hire of real or personal property of any
kind under sale and leaseback arrangements that would cause the direct and
contingent liabilities of the Company and its Subsidiaries, on a Consolidated
basis, in respect of all such obligations to exceed $50,000,000 payable in any
period of 12 consecutive months prior to the Investment Grade Rating Date, and
not to exceed $100,000,000 payable in any period of 12 consecutive months on or
after the Investment Grade Rating Date.

 

(f)            Sales, Etc. of Assets.  Until either (x) the Company has an
Investment Grade Rating or (y) (1) the Public Debt Ratings are at least BB+ by
S&P and Ba1 by Moody’s and (2) the ratio of Covenant Debt of the Company and its
Subsidiaries at such date to Consolidated EBITDA of the Company and its
Subsidiaries for the most recently completed four consecutive fiscal quarters is
less than 3.00 to 1.00, sell, lease, transfer or otherwise dispose of, or permit
any of its Subsidiaries to sell, lease, transfer or otherwise dispose of, any
assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets (unless such option is conditioned upon approval of the
Required Lenders or termination of this Agreement), except (i) sales of
inventory in the ordinary course of its business, (ii) in a transaction
authorized by subsection (b) of this Section, (iii) in transactions between or
among the Company and its Wholly-Owned Subsidiaries, (iv) dispositions of
obsolete or worn-out tools, equipment or other property no longer used or useful
in business and sales of intellectual property determined to be uneconomical,
negligible or obsolete, (v) licenses and sub-licenses of intellectual property
incurred in the ordinary course of business, (vi) dispositions of Marketable
Securities, (vii) sales of accounts receivable to the extent permitted by
Section 5.02(a)(v), (viii) leases of real property and (ix) sales of assets for
fair value in an aggregate amount not to exceed $25,000,000 or, if the Increase
Conditions (as set forth below) are met, $50,000,000 in any year, provided that
in the case of the sale of any asset in a single transaction or a series of
related transactions in an aggregate amount exceeding $15,000,000, the fair
value of such asset shall have been determined in good faith by the Board of
Directors of the Company.  The Increase Conditions are met on any date that the
Public Debt Ratings are at least BB+ by S&P and Ba1 by Moody’s and the ratio of
Covenant Debt of the Company and its Subsidiaries at such date to Consolidated
EBITDA of the Company and its Subsidiaries for the most recently completed four
consecutive fiscal quarters is not less than 3.00 to 1.00.

 

(g)           Investments in Other Persons.  Until the Company has an Investment
Grade Rating, make or hold, or permit any of its Subsidiaries to make or hold,
any Investment in any Person other than:

 

(i)            (A) Investments by the Company and its Subsidiaries in their
Subsidiaries outstanding on the date hereof, (B) additional Investments by the
Company and its Subsidiaries in Subsidiary Guarantors, (C) additional
Investments by Subsidiaries of the Company that are not Loan Parties in other
Subsidiaries that are not Subsidiary Guarantors and (D) additional Investments
by the Loan Parties in Wholly-Owned Subsidiaries that are not Loan Parties in an
aggregate amount invested from the date hereof not to exceed $100,000,000;

 

(ii)           loans and advances to employees in the ordinary course of the
business of the Company and its Subsidiaries as presently conducted in an
aggregate principal amount not to exceed $5,000,000 at any time outstanding;

 

(iii)          Investments existing on the date hereof, including those listed
on Schedule 5.02(g), and Investments in Marketable Securities;

 

(iv)          Investments consisting of intercompany Debt;

 

40

--------------------------------------------------------------------------------


 

(v)           Investments received in settlement of claims against another
Person in connection with a bankruptcy proceeding against such Person;

 

(vi)          Investments arising in connection with receivables securitization
programs to the extent permitted by Section 5.02(a)(v),

 

(vii)         the purchase or other acquisition of all of the equity interests
in any Person that, upon the consummation thereof, will be a Wholly-Owned
Subsidiary of the Company or one or more of its Wholly-Owned Subsidiaries
(including, without limitation, as a result of a merger or consolidation) and
the purchase or other acquisition by the Company or one or more of its
Wholly-Owned Subsidiaries of all or substantially all of the property and assets
of any Person; provided that, with respect to each purchase or other acquisition
made pursuant to this clause (vii):

 

(A)          the Loan Parties and any such newly created or acquired Subsidiary
shall comply with the requirements of Section 5.01(j);

 

(B)           the lines of business of the Person to be (or the property and
assets of which are to be) so purchased or otherwise acquired shall be
substantially the same lines of business as one or more of the principal
businesses of the Company and its Subsidiaries in the ordinary course or
complimentary to such lines of business;

 

(C)           the total cash consideration (including, without limitation,
earnouts and other contingent payment obligations to, and the aggregate amounts
paid or to be paid under noncompete, consulting and other affiliated agreements
with, the sellers of such Person or assets and all assumptions of debt,
liabilities and other obligations in connection therewith) paid by or on behalf
of the Company and its Subsidiaries for any such purchase or other acquisition,
when aggregated with the total cash consideration paid by or on behalf of the
Company and its Subsidiaries for all other purchases and other acquisitions made
by the Company and its Subsidiaries pursuant to this clause (vii), shall not
exceed $100,000,000;

 

(D)          (1) immediately before and immediately after giving effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Company and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 5.03, such compliance to be
determined on the basis of financial statements of such Person or assets as
though such purchase or other acquisition had been consummated as of the first
day of the fiscal period covered thereby; and

 

(E)           the Company shall have delivered to the Agent, on behalf of the
Lenders, at least five Business Days prior to the date on which any such
purchase or other acquisition is to be consummated, a certificate of the chief
financial officer, controller or treasurer of the Company, in form and substance
reasonably satisfactory to the Agent, certifying that all of the requirements
set forth in this clause (vii) have been satisfied or will be satisfied on or
prior to the consummation of such purchase or other acquisition; and

 

(viii)        Investments by the Company and its Subsidiaries not otherwise
permitted under this Section 5.02(g) in an aggregate amount not to exceed
$50,000,000; provided that, with respect to each Investment made after the date
hereof pursuant to this clause (viii):

 

(A)          such Investment shall be in property and assets which are part of,
or in lines of business that are, substantially the same lines of business as
one or more of the principal businesses of the Company and its Subsidiaries in
the ordinary course or complimentary lines of business;

 

41

--------------------------------------------------------------------------------


 

(B)           any determination of the amount of such Investment shall include
all cash consideration (including, without limitation, earnouts and other
contingent payment obligations to, and the aggregate amounts paid or to be paid
under noncompete, consulting and other affiliated agreements with, the sellers
of such investment and all assumptions of debt, liabilities and other
obligations in connection therewith) paid by or on behalf of the Company and its
Subsidiaries in connection with such Investment; and

 

(C)           (1) immediately before and immediately after giving effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Company and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 5.03, such compliance to be
determined on the basis of financial statements for such Investment as though
such Investment had been consummated as of the first day of the fiscal period
covered thereby.

 

(h)           Change in Nature of Business.  (i)  Make, or permit any of its
Subsidiaries to make, any material change in the nature of its business as
carried on at the date hereof; (ii) permit any entity created as a special
purpose entity in connection with any receivables securitization program to own
any material assets or have any material liabilities other than in connection
with its activities as a special purpose vehicle to facilitate such receivables
securitization program; and (iii) permit Crompton International Corp. to engage
in any material operations, or own any material assets or have any material
liabilities other than its ownership of the equity interests of Subsidiaries of
the Company organized in jurisdictions outside of the United States, in each
case so long as Crompton International Corp. is not a Subsidiary Guarantor.

 

(i)            Negative Pledge.  Enter into or suffer to exist, or permit any of
its Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except (i) agreements in favor of the Lenders or (ii) prohibitions or
conditions under (A) indentures, agreements or instruments in effect on the date
hereof and any similar indentures, agreements or instruments that are no more
restrictive as to the ability of the Company or its Subsidiaries to incur Liens
than such existing indentures, agreements or instruments, (B) any purchase money
Debt solely to the extent that the agreement or instrument governing such Debt
prohibits a Lien on the property acquired with the proceeds of such Debt,
(C) any Capitalized Lease solely to the extent that such Capitalized Lease
prohibits a Lien on the property subject thereto, (D) any agreement in effect on
the date any Person first becomes a Subsidiary of the Company (so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Company), (E) any restrictions consisting of customary
provisions restricting assignment, subletting or other transfers contained in
leases, licenses and other agreements entered into in the ordinary course of
business so long as such restrictions do not extend to assets other than those
that are the subject of such lease, license or other agreement or (F)
restrictions with respect to any asset pending the close of the sale of such
asset.

 

(j)            Partnerships, Etc.  Until the Company has an Investment Grade
Rating, become a general partner in any general or limited partnership or joint
venture, or permit any of its Subsidiaries to do so, other than any Subsidiary
the sole assets of which consist of its interest in such partnership or joint
venture.

 

(k)           Speculative Transactions.  Engage, or permit any of its
Subsidiaries to engage, in any transaction involving commodity options or
futures contracts or any similar speculative transactions (including, without
limitation, take-or-pay contracts) solely for speculative purposes or other than
for the purpose of hedging risks associated with the businesses of the Company
and its Subsidiaries in the ordinary course of such businesses.

 

(l)            Payment Restrictions Affecting Subsidiaries.  Directly or
indirectly, enter into or suffer to exist, or permit any of its Subsidiaries to
enter into or suffer to exist, any agreement or arrangement limiting the ability
of any of its Subsidiaries to declare or pay dividends or other distributions in
respect of its Equity Interests or repay or prepay any Debt owed to, make loans
or advances to, or otherwise transfer

 

42

--------------------------------------------------------------------------------


 

assets to or make Investments in, the Company or any Subsidiary of the Company
(whether through a covenant restricting dividends, loans, asset transfers or
investments, a financial covenant or otherwise), except (i) the Loan Documents,
(ii) any indenture, agreement or instrument existing on the date hereof and any
similar indentures, agreements or instruments that are no more restrictive as to
the ability of the Company or its Subsidiaries to declare or pay dividends or
other distributions in respect of its Equity Interests or repay or prepay any
Debt than such existing indentures, agreements or instruments, (iii) any
agreement in effect at the time a Person first became a Subsidiary of the
Company, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Subsidiary of the Company, (iv) any restrictions
consisting of customary provisions restricting assignment, subletting or other
transfers contained in leases, licenses and other agreements entered into in the
ordinary course of business so long as such restrictions do not extend to assets
other than those that are the subject of such lease, license or other agreement,
(v) restrictions with respect to any asset pending the close of the sale of such
asset, (vi) any restriction or encumbrance on the transfer of any assets subject
to the Liens permitted by Section 5.02(a)(ii) or (v), or (vii) under applicable
law.

 

SECTION 5.03.  Financial Covenants.  So long as any Advance shall remain unpaid,
any Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, the Company will:

 

(a)           Leverage Ratio.  Maintain, as of any date, a ratio of Covenant
Debt of the Company and its Subsidiaries at such date to Consolidated EBITDA of
the Company and its Subsidiaries for the most recently completed four
consecutive fiscal quarters of not greater than the amount set forth below for
each period set forth below:

 

Quarter
Ending On

 

Ratio

 

June 30, 2005

 

4.00 : 1.00

 

September 30, 2005

 

4.00 : 1.00

 

December 31, 2005

 

3.25 : 1.00

 

March 31, 2006

 

3.25 : 1.00

 

June 30, 2006

 

3.25 : 1.00

 

September 30, 2006

 

3.25 : 1.00

 

December 31, 2006 and thereafter

 

3.00 : 1.00

 

 

(b)           Interest Coverage Ratio.  Maintain a ratio of Consolidated EBITDA
of the Company and its Subsidiaries to Interest Expense of the Company and its
Subsidiaries, in each case for the period of four consecutive financial quarters
most recently ended of not less than the amount set forth below for each period
set forth below:

 

Quarter
Ending On

 

Ratio

 

June 30, 2005

 

3.75 : 1.00

 

September 30, 2005

 

3.75 : 1.00

 

December 31, 2005

 

4.00 : 1.00

 

March 31, 2006

 

4.25 : 1.00

 

June 30, 2006

 

4.25 : 1.00

 

September 30, 2006

 

4.25 : 1.00

 

December 31, 2006 and thereafter

 

4.50 : 1.00

 

 

43

--------------------------------------------------------------------------------


 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)           The Company or any other Borrower shall fail to pay any principal
of any Advance when the same becomes due and payable; or the Company or any
other Borrower shall fail to pay any interest on any Advance or make any other
payment of fees or other amounts payable under this Agreement or any Note within
three Business Days after the same becomes due and payable; or

 

(b)           Any representation or warranty made by any Loan Party herein or by
any Loan Party (or any of its officers) in connection with this Agreement or by
any Designated Subsidiary in the Designation Agreement pursuant to which such
Designated Subsidiary became a Borrower hereunder shall prove to have been
incorrect in any material respect when made; or

 

(c)           (i) The Company shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(d), (e), (h) or (i), 5.02 or
5.03, or (ii) the Company shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Company by the Agent or any Lender;
or

 

(d)           The Company or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $25,000,000 in the aggregate (but
excluding Debt outstanding hereunder) of the Company or such Subsidiary (as the
case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made (other than
prepayments on customary terms in connection with sales of assets), in each case
prior to the stated maturity thereof; or

 

(e)           The Company or any of its Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Company or
any of its Subsidiaries seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Company or any
of its Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or

 

(f)            Judgments or orders for the payment of money in excess of
$25,000,000 in the aggregate shall be rendered against the Company or any of its
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order and not been stayed or (ii) there shall
be any period of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not be an Event
of Default under this Section 6.01(f) if and for so long as (i) the amount of
such judgment or order is covered by a valid and binding policy of insurance
between the

 

44

--------------------------------------------------------------------------------


 

defendant and the insurer covering payment thereof and (ii) such insurer, which
shall be rated at least “A” by A.M. Best Company, has been notified of, and has
not disputed in writing the claim made for payment of, the amount of such
judgment or order; or

 

(g)           (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Company (or other securities
convertible into such Voting Stock) representing 35% or more of the combined
voting power of all Voting Stock of the Company; or (ii) during any period of up
to 24 consecutive months, commencing after the date of this Agreement,
individuals who at the beginning of such 24-month period were directors of the
Company, together with individuals who were either (x) elected by a majority of
the remaining members of the board of directors of the Company or (y) nominated
for election by a majority of the remaining members of the board of directors of
the Company, shall cease for any reason to constitute a majority of the board of
directors of the Company; or

 

(h)           The Company or any of its ERISA Affiliates shall incur, or shall
be reasonably likely to incur liability in excess of $25,000,000 in the
aggregate as a result of one or more of the following:  (i) the occurrence of
any ERISA Event; (ii) the partial or complete withdrawal of the Company or any
of its ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization
or termination of a Multiemployer Plan; or

 

(i)            any Guaranty or any Collateral Document after delivery thereof
pursuant to Section 3.01 or 5.01(j) shall for any reason cease to be valid and
binding on or enforceable against any Loan Party party to it, or any such Loan
Party shall so state in writing;

 

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
obligation of each Lender to make Advances (other than Advances to be made by an
Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing Banks
to issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrowers, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Company or any other Borrower
under any Bankruptcy Law, (A) the obligation of each Lender to make Advances
(other than Advances to be made by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) and of the Issuing Banks to issue Letters of Credit shall
automatically be terminated and (B) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Borrower.

 

SECTION 6.02.  Actions in Respect of the Letters of Credit upon Default.  If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrowers to, and forthwith upon such demand the Borrowers
will, (a) pay to the Agent on behalf of the Lenders in same day funds at the
Agent’s office designated in such demand, for deposit in the L/C Cash Deposit
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding or (b) make such other arrangements in respect of the
outstanding Letters of Credit as shall be acceptable to the Required Lenders and
not more disadvantageous to the Borrowers than clause (a); provided, however,
that in the event of an actual or deemed entry of an order for relief with
respect to any Borrower under the Federal Bankruptcy Code, an amount equal to
the aggregate Available Amount of all outstanding Letters of Credit shall be
immediately due and payable to the Agent for the account of the Lenders without
notice to or demand upon the Borrowers, which are expressly waived by each
Borrower, to be held in the L/C Cash Deposit Account.  If at any time an Event
of Default is continuing the Agent determines that any funds held in the L/C
Cash Deposit Account are subject to any right or claim of any Person other than
the Agent and the Lenders or that the total amount of such funds is less than
the aggregate Available Amount of all Letters of Credit, the Borrowers will,
forthwith upon demand by the Agent, pay

 

45

--------------------------------------------------------------------------------


 

to the Agent, as additional funds to be deposited and held in the L/C Cash
Deposit Account, an amount equal to the excess of (a) such aggregate Available
Amount over (b) the total amount of funds, if any, then held in the L/C Cash
Deposit Account that the Agent determines to be free and clear of any such right
and claim.  Upon the drawing of any Letter of Credit, to the extent funds are on
deposit in the L/C Cash Deposit Account, such funds shall be applied to
reimburse the Issuing Banks to the extent permitted by applicable law.  After
all such Letters of Credit shall have expired or been fully drawn upon and all
other obligations of the Borrowers hereunder and under the Notes shall have been
paid in full, the balance, if any, in such L/C Cash Deposit Account shall be
returned to the Borrowers.

 

ARTICLE VII

 

GUARANTY

 

SECTION 7.01.  Unconditional Guaranty.  (a) Each Guarantor, jointly and
severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all obligations
of each other Loan Party now or hereafter existing under or in respect of the
Loan Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the Agent or
any Lender in enforcing any rights under this Agreement.  Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to the Agent or any Lender under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
other Loan Party.

 

(B)           EACH GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE AGENT
AND EACH LENDER, HEREBY CONFIRMS THAT IT IS THE INTENTION OF ALL SUCH PERSONS
THAT THIS GUARANTY AND THE OBLIGATIONS OF EACH SUBSIDIARY GUARANTOR HEREUNDER
NOT CONSTITUTE A FRAUDULENT TRANSFER OR CONVEYANCE FOR PURPOSES OF BANKRUPTCY
LAW, THE UNIFORM FRAUDULENT CONVEYANCE ACT, THE UNIFORM FRAUDULENT TRANSFER ACT
OR ANY SIMILAR FOREIGN, FEDERAL OR STATE LAW TO THE EXTENT APPLICABLE TO THIS
GUARANTY AND THE OBLIGATIONS OF EACH SUBSIDIARY GUARANTOR HEREUNDER.  TO
EFFECTUATE THE FOREGOING INTENTION, THE AGENT, THE LENDERS AND THE GUARANTORS
HEREBY IRREVOCABLY AGREE THAT THE OBLIGATIONS OF EACH SUBSIDIARY GUARANTOR UNDER
THIS GUARANTY AT ANY TIME SHALL BE LIMITED TO THE MAXIMUM AMOUNT AS WILL RESULT
IN THE OBLIGATIONS OF SUCH GUARANTOR UNDER THIS GUARANTY NOT CONSTITUTING A
FRAUDULENT TRANSFER OR CONVEYANCE.

 

(C)           EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY AGREES THAT
IN THE EVENT ANY PAYMENT SHALL BE REQUIRED TO BE MADE TO THE AGENT OR ANY LENDER
UNDER THIS GUARANTY OR ANY OTHER GUARANTY, SUCH GUARANTOR WILL CONTRIBUTE, TO
THE MAXIMUM EXTENT PERMITTED BY LAW, SUCH AMOUNTS TO EACH OTHER GUARANTOR AND
EACH OTHER GUARANTOR SO AS TO MAXIMIZE THE AGGREGATE AMOUNT PAID TO THE AGENT
AND THE LENDERS UNDER OR IN RESPECT OF THE LOAN DOCUMENTS.

 

SECTION 7.02.  Guaranty Absolute.  (a)  Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent or any Lender with respect thereto.  The obligations of each Guarantor
under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other obligations of any other Loan Party under or in respect
of the Loan Documents, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against any other Loan Party or whether any other
Loan Party is joined in any such action or actions.  The liability of each
Guarantor under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to, any or all of the
following:

 

(A)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT RELATING THERETO;

 

46

--------------------------------------------------------------------------------


 

(B)           ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR ANY OTHER OBLIGATIONS
OF ANY OTHER LOAN PARTY UNDER OR IN RESPECT OF THE LOAN DOCUMENTS, OR ANY OTHER
AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM ANY LOAN DOCUMENT,
INCLUDING, WITHOUT LIMITATION, ANY INCREASE IN THE GUARANTEED OBLIGATIONS
RESULTING FROM THE EXTENSION OF ADDITIONAL CREDIT TO ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES OR OTHERWISE;

 

(C)           ANY TAKING, EXCHANGE, RELEASE OR NON-PERFECTION OF ANY COLLATERAL,
OR ANY TAKING, RELEASE OR AMENDMENT OR WAIVER OF, OR CONSENT TO DEPARTURE FROM,
ANY OTHER GUARANTY, FOR ALL OR ANY OF THE GUARANTEED OBLIGATIONS;

 

(D)           ANY MANNER OF APPLICATION OF ANY COLLATERAL, OR PROCEEDS THEREOF,
TO ALL OR ANY OF THE GUARANTEED OBLIGATIONS, OR ANY MANNER OF SALE OR OTHER
DISPOSITION OF ANY COLLATERAL FOR ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR
ANY OTHER OBLIGATIONS OF ANY LOAN PARTY UNDER THE LOAN DOCUMENTS OR ANY OTHER
ASSETS OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES;

 

(E)           ANY CHANGE, RESTRUCTURING OR TERMINATION OF THE CORPORATE
STRUCTURE OR EXISTENCE OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES;

 

(F)            ANY FAILURE OF THE AGENT OR ANY LENDER TO DISCLOSE TO ANY LOAN
PARTY ANY INFORMATION RELATING TO THE BUSINESS, CONDITION (FINANCIAL OR
OTHERWISE), OPERATIONS, PERFORMANCE, PROPERTIES OR PROSPECTS OF ANY OTHER LOAN
PARTY NOW OR HEREAFTER KNOWN TO THE AGENT OR SUCH LENDER (EACH GUARANTOR WAIVING
ANY DUTY ON THE PART OF THE AGENT AND THE LENDERS TO DISCLOSE SUCH INFORMATION);

 

(G)           THE FAILURE OF ANY OTHER PERSON TO EXECUTE OR DELIVER THIS
AGREEMENT, ANY GUARANTY SUPPLEMENT OR ANY OTHER GUARANTY OR AGREEMENT OR THE
RELEASE OR REDUCTION OF LIABILITY OF ANY GUARANTOR OR OTHER GUARANTOR OR SURETY
WITH RESPECT TO THE GUARANTEED OBLIGATIONS; OR

 

(H)           ANY OTHER CIRCUMSTANCE (INCLUDING, WITHOUT LIMITATION, ANY STATUTE
OF LIMITATIONS) OR ANY EXISTENCE OF OR RELIANCE ON ANY REPRESENTATION BY THE
AGENT OR ANY LENDER THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF, ANY LOAN PARTY OR ANY OTHER GUARANTOR OR SURETY.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of any other Loan Party or
otherwise, all as though such payment had not been made.

 

SECTION 7.03.  Waivers and Acknowledgments.  (a)  Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any collateral.

 

(B)           EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
RIGHT TO REVOKE THIS GUARANTY AND ACKNOWLEDGES THAT THIS GUARANTY IS CONTINUING
IN NATURE AND APPLIES TO ALL GUARANTEED OBLIGATIONS, WHETHER EXISTING NOW OR IN
THE FUTURE.

 

(C)           EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
(I) ANY DEFENSE ARISING BY REASON OF ANY CLAIM OR DEFENSE BASED UPON AN ELECTION
OF REMEDIES BY THE AGENT OR ANY LENDER THAT IN ANY MANNER IMPAIRS, REDUCES,
RELEASES OR OTHERWISE ADVERSELY AFFECTS THE SUBROGATION, REIMBURSEMENT,
EXONERATION, CONTRIBUTION OR INDEMNIFICATION RIGHTS OF SUCH GUARANTOR OR OTHER
RIGHTS OF SUCH GUARANTOR TO PROCEED AGAINST ANY OF THE OTHER LOAN PARTIES, ANY
OTHER GUARANTOR OR ANY OTHER PERSON OR ANY COLLATERAL AND (II) ANY DEFENSE BASED
ON ANY RIGHT OF SET-OFF OR COUNTERCLAIM AGAINST OR IN RESPECT OF THE OBLIGATIONS
OF SUCH GUARANTOR HEREUNDER.

 

47

--------------------------------------------------------------------------------


 

(D)           EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
DUTY ON THE PART OF THE AGENT OR ANY LENDER TO DISCLOSE TO SUCH GUARANTOR ANY
MATTER, FACT OR THING RELATING TO THE BUSINESS, CONDITION (FINANCIAL OR
OTHERWISE), OPERATIONS, PERFORMANCE, PROPERTIES OR PROSPECTS OF ANY OTHER LOAN
PARTY OR ANY OF ITS SUBSIDIARIES NOW OR HEREAFTER KNOWN BY THE AGENT OR SUCH
LENDER.

 

(E)           EACH GUARANTOR ACKNOWLEDGES THAT IT WILL RECEIVE SUBSTANTIAL
DIRECT AND INDIRECT BENEFITS FROM THE FINANCING ARRANGEMENTS CONTEMPLATED BY THE
LOAN DOCUMENTS AND THAT THE WAIVERS SET FORTH IN SECTION 7.02 AND THIS
SECTION 7.03 ARE KNOWINGLY MADE IN CONTEMPLATION OF SUCH BENEFITS.

 

SECTION 7.04.  Subrogation.  Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any other Loan Party or any other insider guarantor that arise
from the existence, payment, performance or enforcement of such Guarantor’s
obligations under or in respect of this Guaranty or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of the Agent or any Lender against any other Loan Party or any
other insider guarantor or any collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from any other Loan Party or
any other insider guarantor, directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security on account of such
claim, remedy or right, unless and until all of the Guaranteed Obligations and
all other amounts payable under this Guaranty shall have been paid in full in
cash, all Letters of Credit shall have expired or been terminated and the
Commitments shall have expired or been terminated.  If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the latest of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (b) the
Termination Date and (c) the latest date of expiration or termination of all
Letters of Credit, such amount shall be received and held in trust for the
benefit of the Agent and the Lenders, shall be segregated from other property
and funds of such Guarantor and shall forthwith be paid or delivered to the
Agent in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Loan Documents, or to be held as collateral for
any Guaranteed Obligations or other amounts payable under this Guaranty
thereafter arising.  If (i) any Guarantor shall make payment to the Agent or any
Lender of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash, (iii) the Termination Date shall have occurred
and (iv) all Letters of Credit shall have expired or been terminated, the Agent
and the Lenders will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

 

SECTION 7.05.  Subordination.  Each Guarantor hereby subordinates any and all
debts, liabilities and other obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.05:

 

(A)           PROHIBITED PAYMENTS, ETC.  EXCEPT DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT UNDER SECTION 6.01(A) OR (E) (INCLUDING THE COMMENCEMENT AND
CONTINUATION OF ANY PROCEEDING UNDER ANY BANKRUPTCY LAW RELATING TO SUCH LOAN
PARTY), EACH GUARANTOR MAY RECEIVE REGULARLY SCHEDULED PAYMENTS FROM SUCH LOAN
PARTY ON ACCOUNT OF THE SUBORDINATED OBLIGATIONS.  AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT UNDER SECTION 6.01(A) OR (E)
(INCLUDING THE COMMENCEMENT AND CONTINUATION OF ANY PROCEEDING UNDER ANY
BANKRUPTCY LAW RELATING TO SUCH LOAN PARTY), HOWEVER, UNLESS THE REQUIRED
LENDERS OTHERWISE AGREE, NO GUARANTOR SHALL DEMAND, ACCEPT OR TAKE ANY ACTION TO
COLLECT ANY PAYMENT ON ACCOUNT OF THE SUBORDINATED OBLIGATIONS.

 

(B)           PRIOR PAYMENT OF GUARANTEED OBLIGATIONS.  IN ANY PROCEEDING UNDER
ANY BANKRUPTCY LAW RELATING TO SUCH LOAN PARTY, EACH GUARANTOR AGREES THAT THE
AGENT AND THE LENDERS SHALL BE ENTITLED TO RECEIVE PAYMENT IN FULL IN CASH OF
ALL GUARANTEED OBLIGATIONS (INCLUDING ALL INTEREST AND EXPENSES ACCRUING AFTER
THE COMMENCEMENT OF A PROCEEDING UNDER ANY BANKRUPTCY LAW, WHETHER OR NOT
CONSTITUTING AN ALLOWED CLAIM IN SUCH PROCEEDING (“POST PETITION INTEREST”))
BEFORE SUCH GUARANTOR RECEIVES PAYMENT OF ANY SUBORDINATED OBLIGATIONS.

 

48

--------------------------------------------------------------------------------


 

(C)           TURN-OVER.  AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY
EVENT OF DEFAULT UNDER SECTION 6.01(A) OR (E) (INCLUDING THE COMMENCEMENT AND
CONTINUATION OF ANY PROCEEDING UNDER ANY BANKRUPTCY LAW RELATING TO SUCH LOAN
PARTY), EACH GUARANTOR SHALL, IF THE AGENT SO REQUESTS, COLLECT, ENFORCE AND
RECEIVE PAYMENTS ON ACCOUNT OF THE SUBORDINATED OBLIGATIONS AS TRUSTEE FOR THE
AGENT AND THE LENDERS AND DELIVER SUCH PAYMENTS TO THE AGENT ON ACCOUNT OF THE
GUARANTEED OBLIGATIONS (INCLUDING ALL POST PETITION INTEREST), TOGETHER WITH ANY
NECESSARY ENDORSEMENTS OR OTHER INSTRUMENTS OF TRANSFER, BUT WITHOUT REDUCING OR
AFFECTING IN ANY MANNER THE LIABILITY OF SUCH GUARANTOR UNDER THE OTHER
PROVISIONS OF THIS GUARANTY.

 

(D)           AGENT AUTHORIZATION.  AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT UNDER SECTION 6.01(A) OR (E) (INCLUDING THE
COMMENCEMENT AND CONTINUATION OF ANY PROCEEDING UNDER ANY BANKRUPTCY LAW
RELATING TO SUCH LOAN PARTY), THE AGENT IS AUTHORIZED AND EMPOWERED (BUT WITHOUT
ANY OBLIGATION TO SO DO), IN ITS DISCRETION, (I) IN THE NAME OF EACH GUARANTOR,
TO COLLECT AND ENFORCE, AND TO SUBMIT CLAIMS IN RESPECT OF, SUBORDINATED
OBLIGATIONS AND TO APPLY ANY AMOUNTS RECEIVED THEREON TO THE GUARANTEED
OBLIGATIONS (INCLUDING ANY AND ALL POST PETITION INTEREST), AND (II) TO REQUIRE
EACH GUARANTOR (A) TO COLLECT AND ENFORCE, AND TO SUBMIT CLAIMS IN RESPECT OF,
SUBORDINATED OBLIGATIONS AND (B) TO PAY ANY AMOUNTS RECEIVED ON SUCH OBLIGATIONS
TO THE AGENT FOR APPLICATION TO THE GUARANTEED OBLIGATIONS (INCLUDING ANY AND
ALL POST PETITION INTEREST).

 


SECTION 7.06.  GUARANTY SUPPLEMENTS.  UPON THE EXECUTION AND DELIVERY BY ANY
PERSON OF A GUARANTY SUPPLEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT F HERETO
(EACH, A “GUARANTY SUPPLEMENT”), (A) SUCH PERSON SHALL BE REFERRED TO AS AN
“ADDITIONAL GUARANTOR” AND SHALL BECOME AND BE A GUARANTOR HEREUNDER, AND EACH
REFERENCE IN THIS GUARANTY TO A “GUARANTOR” SHALL ALSO MEAN AND BE A REFERENCE
TO SUCH ADDITIONAL GUARANTOR, AND EACH REFERENCE IN ANY OTHER LOAN DOCUMENT TO A
“SUBSIDIARY GUARANTOR” SHALL ALSO MEAN AND BE A REFERENCE TO SUCH ADDITIONAL
GUARANTOR, AND (B) EACH REFERENCE HEREIN TO “THIS GUARANTY,” “HEREUNDER,”
“HEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THIS GUARANTY, AND EACH REFERENCE
IN ANY OTHER LOAN DOCUMENT TO THE “GUARANTY,” “THEREUNDER,” “THEREOF” OR WORDS
OF LIKE IMPORT REFERRING TO THIS GUARANTY, SHALL MEAN AND BE A REFERENCE TO THIS
GUARANTY AS SUPPLEMENTED BY SUCH GUARANTY SUPPLEMENT.


 

SECTION 7.07.  Continuing Guaranty; Assignments.  This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (ii) the Termination Date and (iii) the
latest date of expiration or termination of all Letters of Credit, (b) be
binding upon each Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their successors,
transferees and assigns.  Without limiting the generality of clause (c) of the
immediately preceding sentence, the Agent or any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and any Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Agent or such Lender herein or otherwise, in each case as
and to the extent provided in Section 9.07.  No Guarantor shall have the right
to assign its rights hereunder or any interest herein without the prior written
consent of the Lenders.

 

ARTICLE VIII

 

THE AGENT

 

SECTION 8.01.  Authorization and Action.  Each Lender (in its capacities as a
Lender and Issuing Bank, as applicable) hereby appoints and authorizes the Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto.  As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Loan
Documents), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to

 

49

--------------------------------------------------------------------------------


 

this Agreement, any other Loan Document or applicable law.  The Agent agrees to
give to each Lender prompt notice of each notice given to it by the Company or
any other Loan Party pursuant to the terms of this Agreement.

 

SECTION 8.02.  Agent’s Reliance, Etc.  Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with any Loan Document,
except for its or their own gross negligence or willful misconduct.  Without
limitation of the generality of the foregoing, the Agent:  (i) may treat the
Lender that made any Advance as the holder of the Debt resulting therefrom until
the Agent receives and accepts an Assumption Agreement entered into by an
Assuming Lender as provided in Section 2.18 or an Assignment and Acceptance
entered into by such Lender, as assignor, and an Eligible Assignee, as assignee,
as provided in Section 9.07; (ii) may consult with legal counsel (including
counsel for the Company), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with any Loan
Document; (iv) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of any Loan Document on the part of any Loan Party or the existence
at any time of any Default or to inspect the property (including the books and
records) of the Company or any other Loan Party; (v) shall not be responsible to
any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, any Loan Document or any other instrument or document furnished pursuant
hereto; and (vi) shall incur no liability under or in respect of any Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telecopier or telegram) believed by it to be genuine
and signed or sent by the proper party or parties.

 

SECTION 8.03.  Citibank and Affiliates.  With respect to its Commitments, the
Advances made by it and the Note issued to it, Citibank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Citibank in its individual
capacity.  Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Company, any of its
Subsidiaries and any Person who may do business with or own securities of the
Company or any such Subsidiary, all as if Citibank were not the Agent and
without any duty to account therefor to the Lenders.  The Agent shall have no
duty to disclose any information obtained or received by it or any of its
Affiliates relating to the Company or any of its Subsidiaries to the extent such
information was obtained or received in any capacity other than as Agent.

 

SECTION 8.04.  Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

 

SECTION 8.05.  Indemnification.  (a)  Each Lender severally agrees to indemnify
the Agent (to the extent not reimbursed by the Company) from and against such
Lender’s Ratable Share of any and all liabilities, obligations, losses, damages,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of the Loan Documents or any action
taken or omitted by the Agent in its capacity as such under the Loan Documents
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Agent’s gross
negligence or willful misconduct.  Without limitation of the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its Ratable Share
of any out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, the Loan Documents, to the extent that the Agent is not
reimbursed for such expenses by the Company.  In the case of any investigation,
litigation or

 

50

--------------------------------------------------------------------------------


 

proceeding giving rise to any Indemnified Costs, this Section 8.05 applies
whether any such investigation, litigation or proceeding is brought by the
Agent, any Lender or a third party.

 

(b)           Each Lender severally agrees to indemnify the Issuing Banks (to
the extent not promptly reimbursed by the Company) from and against such
Lender’s Ratable Share of any and all liabilities, obligations, losses, damages,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
such Issuing Bank in any way relating to or arising out of the Loan Documents or
any action taken or omitted by such Issuing Bank in its capacity as such
hereunder or in connection herewith; provided, however, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Issuing Bank’s gross negligence or willful misconduct.  Without limitation of
the foregoing, each Lender agrees to reimburse any such Issuing Bank promptly
upon demand for its Ratable Share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Company under Section
9.04, to the extent that such Issuing Bank is not promptly reimbursed for such
costs and expenses by the Company.

 

(c)           The failure of any Lender to reimburse the Agent or any Issuing
Bank promptly upon demand for its Ratable Share of any amount required to be
paid by the Lenders to the Agent as provided herein shall not relieve any other
Lender of its obligation hereunder to reimburse the Agent or any Issuing Bank
for its Ratable Share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse the Agent or any Issuing Bank for such
other Lender’s Ratable Share of such amount.  Without prejudice to the survival
of any other agreement of any Lender hereunder, the agreement and obligations of
each Lender contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the
Notes.  Each of the Agent and each Issuing Bank agrees to return to the Lenders
their respective Ratable Shares of any amounts paid under this Section 8.05 that
are subsequently reimbursed by the Company.

 

SECTION 8.06.  Successor Agent.  The Agent may resign at any time by giving
written notice thereof to the Lenders and the Company and may be removed at any
time with or without cause by the Required Lenders.  Upon any such resignation
or removal, the Required Lenders shall have the right to appoint a successor
Agent with the consent of the Company, so long as no Event of Default shall have
occurred and be continuing and which consent shall not be unreasonably withheld
or delayed.  If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000.  Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement.  After any retiring Agent’s resignation or removal hereunder as
Agent, the provisions of this Article VIII shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

 

SECTION 8.07.  Sub-Agent.  The Sub-Agent has been designated under this
Agreement to carry out duties of the Agent.  The Sub-Agent shall be subject to
each of the obligations in this Agreement to be performed by the Sub-Agent, and
each of the Company, each other Borrower and the Lenders agrees that the
Sub-Agent shall be entitled to exercise each of the rights and shall be entitled
to each of the benefits of the Agent under this Agreement as relate to the
performance of its obligations hereunder.  References in Section 2.14 to the
Agent shall also include the Sub-Agent.

 

SECTION 8.08.  Other Agents.  Each Lender hereby acknowledges that none of the
syndication agents, the documentation agents nor any other Lender designated as
any “Agent” on the signature pages hereof has any liability hereunder other than
in its capacity as a Lender.

 

51

--------------------------------------------------------------------------------


 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by any Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following:  (a) waive any of the
conditions specified in Section 3.01, (b) increase the Commitments of the
Lenders other than in accordance with Section 2.18, (c) reduce the principal of,
or interest on, the Advances or any fees or other amounts payable hereunder,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (e) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Advances, or the number of Lenders, that shall be required for the Lenders or
any of them to take any action hereunder, (f) release one or more Guarantors (or
otherwise limit such Guarantors’ liability with respect to the obligations owing
to the Agent and the Lenders under the Guaranties) if such release or limitation
is in respect of all or substantially all of the value of the Guaranties to the
Lenders, (g) during the Security Period, release all or substantially all of the
Collateral in any transaction or series of related transactions, (h) amend this
Section 9.01, or (i) extend the Termination Date; and provided further that (x)
no amendment, waiver or consent shall, unless in writing and signed by the Agent
in addition to the Lenders required above to take such action, affect the rights
or duties of the Agent under this Agreement or any Note and (y) no amendment,
waiver or consent shall, unless in writing and signed by the Issuing Banks in
addition to the Lenders required above to take such action, adversely affect the
rights or obligations of the Issuing Banks in their capacities as such under
this Agreement.

 

SECTION 9.02.  Notices, Etc.  (a)  All notices and other communications provided
for hereunder shall be either (x) in writing (including telecopier or
telegraphic communication) and mailed, telecopied, telegraphed or delivered or
(y) as and to the extent set forth in Section 9.02(b) and in the proviso to this
Section 9.02(a), if to the Company or any other Borrower, at the Company’s
address at 199 Benson Road, Middlebury, Connecticut 06749, Attention: 
Treasurer, with a copy to General Counsel; if to any Initial Lender, at its
Domestic Lending Office specified opposite its name on Schedule I hereto; if to
any other Lender, at its Domestic Lending Office specified in the Assumption
Agreement or the Assignment and Acceptance pursuant to which it became a Lender;
and if to the Agent, at its address at Two Penns Way, New Castle, 19720,
Attention: Bank Loan Syndications Department; or, as to the Company or the
Agent, at such other address as shall be designated by such party in a written
notice to the other parties and, as to each other party, at such other address
as shall be designated by such party in a written notice to the Company and the
Agent, provided that materials required to be delivered pursuant to Section
5.01(i)(i), (ii) or (v) shall be delivered to the Agent as specified in Section
9.02(b) or as otherwise specified to the Company by the Agent.  All such notices
and communications shall, when mailed, telecopied, telegraphed or e-mailed, be
effective when deposited in the mails, telecopied, delivered to the telegraph
company or confirmed by e-mail, respectively, except that notices and
communications to the Agent pursuant to Article II, III or VIII shall not be
effective until received by the Agent.  Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of a manually executed counterpart thereof.

 

(b)           So long as Citibank or any of its Affiliates is the Agent,
materials required to be delivered pursuant to Section 5.01(i)(i), (ii) and (v)
shall be delivered to the Agent in an electronic medium in a format acceptable
to the Agent and the Lenders by e-mail at oploanswebadmin@citigroup.com.  The
Company agrees that the Agent may make such materials, as well as any other
written information, documents, instruments and other material relating to the
Company, any of its Subsidiaries or any other materials or matters relating to
this Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on Intralinks or a substantially similar electronic system (the
“Platform”).  The Company acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.

 

52

--------------------------------------------------------------------------------


 

(c)           Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by email or telecopier.  Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

 

SECTION 9.03.  No Waiver; Remedies.  No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note or any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 9.04.  Costs and Expenses.  (a)  The Company agrees to pay on demand all
reasonable and documented costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
the Loan Documents and the other documents to be delivered hereunder, including,
without limitation, (A) all due diligence, syndication (including printing,
distribution and bank meetings), transportation, computer, duplication,
appraisal, consultant, and audit expenses and (B) the reasonable fees and
expenses of counsel for the Agent with respect thereto and with respect to
advising the Agent as to its rights and responsibilities under the Loan
Documents.  The Company further agrees to pay on demand all costs and expenses
of the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of the Loan Documents, including,
without limitation, reasonable fees and expenses of counsel for the Agent and
each Lender in connection with the enforcement of rights under this
Section 9.04(a).

 

(b)           The Company agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) any Loan Document, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances or Letters of Credit or (ii) the actual or alleged presence of
Hazardous Materials on any property of the Company or any of its Subsidiaries or
any Environmental Action relating in any way to the Company or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.  In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Company, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated.  The Company and the Indemnified Parties
agree not to assert any claim for special, indirect, consequential or punitive
damages against any Indemnified Party or the Company, on any theory of
liability, arising out of or otherwise relating to any Loan Document, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances.  The Company further agrees to pay any civil penalty or fine
assessed by OFAC against the Agent or any Lender and all reasonable costs and
expenses (including, without limitation, reasonable counsel fees and expenses)
incurred in connection with the defense thereof, as a result of conduct by any
Borrower that violates a sanction enforced by OFAC.

 

(c)           If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance is made by any Borrower to or for the account of a Lender (i) other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08, 2.10 or 2.12, acceleration of
the maturity of the Advances pursuant to Section 6.01 or for any other reason,
or by an Eligible Assignee to a Lender other than on the last day of the
Interest Period for such Advance upon an assignment of rights and obligations
under this Agreement pursuant to Section 9.07 as a result of a demand by the
Company pursuant to Section 9.07(a) or (ii) as a

 

53

--------------------------------------------------------------------------------


 

result of a payment or Conversion pursuant to Section 2.08, 2.10 or 2.12, such
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance.  If the amount of the
Committed Currency purchased by any Lender in the case of a Conversion or
exchange of Advances in the case of Section 2.08 or 2.12 exceeds the sum
required to satisfy such Lender’s liability in respect of such Advances, such
Lender agrees to remit to the applicable Borrower such excess.

 

(d)           Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

 

SECTION 9.05.  Right of Set-off.  Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Company or any Loan Party
against any and all of the obligations of the Company or any Loan Party now or
hereafter existing under this Agreement and the Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured.  Each Lender agrees
promptly to notify the Company or the applicable Loan Party after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of each Lender
and its Affiliates under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that such
Lender and its Affiliates may have.

 

SECTION 9.06.  Binding Effect.  This Agreement shall become effective (other
than Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Company and the other Loan Parties to be party hereto as of the date
hereof and the Agent and when the Agent shall have been notified by each Initial
Lender that such Initial Lender has executed it and thereafter shall be binding
upon and inure to the benefit of the Company, the other Loan Parties, the Agent
and each Lender and their respective successors and assigns, except that neither
the Company nor any other Loan Party shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders.

 

SECTION 9.07.  Assignments and Participations.  (a)  Each Lender may with the
consent of each Issuing Bank (which consent shall not be unreasonably withheld
or delayed) and, if demanded by the Company (so long as no Default shall have
occurred and be continuing and following (w) the refusal of such Lender to
approve any request for an amendment, waiver or consent, (x) a demand by such
Lender pursuant to Section 2.11 or 2.14, (y) an assertion of illegality by such
Lender pursuant to Section 2.12 or (z) the failure of such Lender to perform its
obligations hereunder) upon at least five Business Days’ notice to such Lender
and the Agent, will assign to one or more Persons all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Revolving Credit Commitment, its Unissued Letter of Credit
Commitment, the Advances owing to it, its participations in Letters of Credit
and the Note or Notes held by it); provided, however, that (i) each such
assignment shall be of a constant, and not a varying, percentage of all rights
and obligations under this Agreement, (ii) except in the case of an assignment
to a Person that, immediately prior to such assignment, was a Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, the
amount of (x) the Revolving Credit Commitment of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof and
(y) the Unissued Letter of Credit Commitment of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof, in
each case, unless the Company and the Agent otherwise agree, (iii) each such
assignment shall be to an Eligible Assignee, (iv) each such assignment made as a
result of a demand by the

 

54

--------------------------------------------------------------------------------


 

Company pursuant to this Section 9.07(a) shall be arranged by the Company after
consultation with the Agent and shall be either an assignment of all of the
rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (v) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Company pursuant to this Section 9.07(a) unless and until such Lender shall
have received one or more payments from either the Borrowers or one or more
Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Advances owing to such Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender under this Agreement, and (vi) the parties
to each such assignment shall execute and deliver to the Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note subject to such assignment and a processing and recordation fee of
$3,500 payable by the parties to each such assignment, provided, however, that
in the case of each assignment made as a result of a demand by the Company, such
recordation fee shall be payable by the Company except that no such recordation
fee shall be payable in the case of an assignment made at the request of the
Company to an Eligible Assignee that is an existing Lender.  Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Acceptance, (x) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder and (y) the Lender assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.11, 2.14 and 9.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations (other than its obligations under Section 8.05 to the extent any
claim thereunder relates to an event arising prior to such assignment) under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

 

(b)           By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:  (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Company or any other Borrower or the
performance or observance by the Company or any other Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.

 

(c)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Company.

 

(d)           The Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the

 

55

--------------------------------------------------------------------------------


 

Advances owing to, each Lender from time to time (the “Register”).  The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Company and the other Borrowers, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement.  No Assumption Agreement or
Assignment and Acceptance shall be effective unless and until entered in the
Register.  The Register shall be available for inspection by the Company or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(e)                                  Each Lender may sell participations to one
or more banks or other entities (other than the Company or any of its
Affiliates) in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment,
the Advances owing to it and any Note or Notes held by it); provided, however,
that (i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Borrowers hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Note for all purposes of this Agreement, (iv) the Company, the other
Borrowers, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of this Agreement or any Note, or any consent to any departure by the
Company or any other Borrower therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, the
Notes or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation, or postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation or release
all or substantially all of the Collateral or the value of the Guaranties.

 

(f)                                    Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 9.07, disclose to the assignee or participant or proposed assignee
or participant, any information relating to the Company furnished to such Lender
by or on behalf of the Company; provided that, prior to any such disclosure, the
assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any Company Information relating to the Company
received by it from such Lender.

 

(g)                                 Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation, the Advances owing to it and any Note or Notes held by it) in favor
of any Federal Reserve Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System.

 

(h)                                 No Lender will assign its rights and
obligations hereunder, or sell participations, to any Person who is (i) listed
on the Specially Designated Nationals and Blocked Persons List maintained by
OFAC and/or on any other similar list maintained by the OFAC pursuant to any
authorizing statute, executive order or regulation, or (ii) either (A) included
within the term “designated national” as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (B) designated under Sections 1(a), 1(b),
1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) or similarly designated under any related enabling
legislation or any other similar executive orders.

 

SECTION 9.08.  Confidentiality.  Neither the Agent nor any Lender may disclose
to any Person any confidential, proprietary or non-public information of the
Company furnished to the Agent or the Lenders by the Company (such information
being referred to collectively herein as the “Company Information”), except that
each of the Agent and each of the Lenders may disclose Company Information
(i) to its and its affiliates’ employees, officers, directors, agents and
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Company Information and
instructed to keep such Company Information confidential on substantially the
same terms as provided herein), (ii) to the extent requested by any regulatory
or self-regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, provided, to the extent
practicable under the circumstances, the Agent or such Lender shall provide the
Company with prompt notice of such requested disclosure so that the Company may
seek a protective order prior to the time when the Agent or such Lender is
required to make such disclosure, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (vi) subject to an agreement containing provisions

 

56

--------------------------------------------------------------------------------


 

substantially the same as those of this Section 9.08, to any assignee or
participant or prospective assignee or participant, (vii) to the extent such
Company Information (A) is or becomes generally available to the public on a
non-confidential basis other than as a result of a breach of this Section 9.08
by the Agent or such Lender, or (B) is or becomes available to the Agent or such
Lender on a nonconfidential basis from a source other than the Company and
(viii) with the consent of the Company.

 

SECTION 9.09.  Designated Subsidiaries.  (a)  Designation.  The Company may at
any time, and from time to time, by delivery to the Agent of a Designation
Agreement duly executed by the Company and the respective Subsidiary and
substantially in the form of Exhibit D hereto, designate such Subsidiary as a
“Designated Subsidiary” for purposes of this Agreement and such Subsidiary shall
thereupon become a “Designated Subsidiary” for purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower hereunder. 
The Agent shall promptly notify each Lender of each such designation by the
Company and the identity of the respective Subsidiary.

 

(b)                                 Termination.  Upon the indefeasible payment
and performance in full of all of the indebtedness, liabilities and obligations
under this Agreement of any Designated Subsidiary then, so long as at the time
no Notice of Borrowing or Notice of Issuance in respect of such Designated
Subsidiary is outstanding, such Subsidiary’s status as a “Designated Subsidiary”
shall terminate upon notice to such effect from the Agent to the Lenders (which
notice the Agent shall give promptly, and only upon its receipt of a request
therefor from the Company).  Thereafter, the Lenders shall be under no further
obligation to make any Advance hereunder to such Designated Subsidiary.

 

(c)                                  Obligations of Designated Subsidiaries.  A
Designated Subsidiary shall be obligated solely for its own obligations under
the Loan Documents, and not for the obligations of any Borrower that is a U.S.
entity.

 

SECTION 9.10.  Governing Law.  This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

SECTION 9.11.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 9.12.  Judgment.  (a)  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

 

(b)                                 If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder in a Committed Currency
into Dollars, the parties agree to the fullest extent that they may effectively
do so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures the Agent could purchase such Committed Currency with
Dollars at Citibank’s principal office in London at 11:00 A.M. (London time) on
the Business Day preceding that on which final judgment is given.

 

(c)                                  The obligation of any Borrower in respect
of any sum due from it in any currency (the “Primary Currency”) to any Lender or
the Agent hereunder shall, notwithstanding any judgment in any other currency,
be discharged only to the extent that on the Business Day following receipt by
such Lender or the Agent (as the case may be), of any sum adjudged to be so due
in such other currency, such Lender or the Agent (as the case may be) may in
accordance with normal banking procedures purchase the applicable Primary
Currency with such other currency; if the amount of the applicable Primary
Currency so purchased is less than such sum due to such Lender or the Agent (as
the case may be) in the applicable Primary Currency, each Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Agent (as the case may be) against such loss, and if the amount of
the applicable Primary Currency so purchased exceeds such sum due to any

 

57

--------------------------------------------------------------------------------


 

Lender or the Agent (as the case may be) in the applicable Primary Currency,
such Lender or the Agent (as the case may be) agrees to remit to such Borrower
such excess.

 

SECTION 9.13.  Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each Designated Subsidiary hereby agrees that service of
process in any such action or proceeding brought in the any such New York State
court or in such federal court may be made upon the Company and each Designated
Subsidiary hereby irrevocably appoints the Company its authorized agent to
accept such service of process, and agrees that the failure of the Company to
give any notice of any such service shall not impair or affect the validity of
such service or of any judgment rendered in any action or proceeding based
thereon.  The Company and each Designated Subsidiary hereby further irrevocably
consent to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties hereto by registered or certified mail,
postage prepaid, to the Company at its address specified pursuant to
Section 9.02.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or the Notes
in the courts of any jurisdiction.  To the extent that each Designated
Subsidiary has or hereafter may acquire any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) with
respect to itself or its property, each Designated Subsidiary hereby irrevocably
waives such immunity in respect of its obligations under this Agreement.

 

(b)                                 Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes in any New York State or federal court.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

SECTION 9.14.  Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Agent (acting reasonably and in consultation with the Company)
to be necessary to reflect the change in currency and to put the Lenders and the
Borrowers in the same position, so far as possible, that they would have been in
if no change in such Committed Currency had occurred.

 

SECTION 9.15.  No Liability of the Issuing Banks.  The Borrowers assume all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit.  Neither an Issuing
Bank nor any of its officers or directors shall be liable or responsible for: 
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the applicable Borrower
shall have a claim against such Issuing Bank, and such Issuing Bank shall be
liable to such Borrower, to the extent of any direct, but not consequential,
damages suffered by such Borrower that such Borrower proves were caused by such
Issuing Bank’s willful misconduct or gross negligence when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  In furtherance and not in limitation of the foregoing, such
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary; provided that nothing herein shall be deemed to
excuse such Issuing Bank if it acts with gross negligence or willful misconduct
in accepting such documents.

 

58

--------------------------------------------------------------------------------


 

SECTION 9.16.  Patriot Act Notice.  Each Lender and the Agent (for itself and
not on behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
or the Agent, as applicable, to identify each Borrower in accordance with the
Patriot Act.  Each Borrower shall provide such information and take such actions
as are reasonably requested by the Agent or any Lenders in order to assist the
Agent and the Lenders in maintaining compliance with the Patriot Act.

 

SECTION 9.17.  Power of Attorney.  Each Subsidiary of the Company may from time
to time authorize and appoint the Company as its attorney-in-fact to execute and
deliver (a) any amendment, waiver or consent in accordance with Section 9.01 on
behalf of and in the name of such Subsidiary and (b) any notice or other
communication hereunder, on behalf of and in the name of such Subsidiary.  Such
authorization shall become effective as of the date on which such Subsidiary
delivers to the Agent a power of attorney enforceable under applicable law and
any additional information to the Agent as necessary to make such power of
attorney the legal, valid and binding obligation of such Subsidiary.

 

59

--------------------------------------------------------------------------------


 

SECTION 9.18.  Waiver of Jury Trial.  Each of the Company, each of the other
Loan Parties party hereto, the Agent and the Lenders hereby irrevocably waives
all right to trial by jury in any action, proceeding or counterclaim (whether
based on contract, tort or otherwise) arising out of or relating to this
Agreement or the Notes or the actions of the Agent or any Lender in the
negotiation, administration, performance or enforcement thereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

CHEMTURA CORPORATION

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

CITIBANK, N.A.,
as Agent and as a Lender

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

ABN AMRO BANK N.V.

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

MORGAN STANLEY BANK

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

By:

 

 

 

 

Title:

 

60

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

CALYON NEW YORK BRANCH

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

ING CAPITAL LLC

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

SUMITOMO MITSUI BANKING CORP.,

 

NEW YORK

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

BANCA INTESA S.P.A. NEW YORK BRANCH

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

BANCA NAZIONALE DEL LAVOR SPA,

 

NEW YORK BRANCH

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI TRUST
COMPANY

 

 

 

 

By:

 

 

 

 

Title:

 

61

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG, NEW YORK AND
GRAND CAYMAN BRANCHES

 

 

 

 

By:

 

 

 

 

Title:

 

62

--------------------------------------------------------------------------------